EXHIBIT 10.1


Execution Version









FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of


November 2, 2020


among


MATRIX SERVICE COMPANY,


The Other Borrowers Party Hereto,


The Lenders Party Hereto,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


WELLS FARGO BANK, N.A.,
BANK OF MONTREAL,
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents


and


BOKF d/b/a BANK OF OKLAHOMA,
as Co-Documentation Agent


* * *


JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger











--------------------------------------------------------------------------------



TABLE OF CONTENTS
Article I Definitions
1
Section 1.01 Defined Terms
1
Section 1.02 Classification of Loans and Borrowings
42
Section 1.03 Terms Generally
42
Section 1.04 Accounting Terms; GAAP
43
Section 1.05 Currency Matters; Determination of U
43
Section 1.06 Interest Rates; LIBOR Notification
44
Section 1.07 Letter of Credit Amounts
45
Section 1.08 Divisions
45
Article II The Credits
45
Section 2.01 Loans and Revolving Commitments
45
Section 2.02 Loans and Borrowings
46
Section 2.03 Requests for Revolving Borrowings
47
Section 2.04 Increase in Revolving Commitments
48
Section 2.05 Swingline Loans
49
Section 2.06 Letters of Credit
51
Section 2.07 Funding of Borrowings
56
Section 2.08 Interest Elections
57
Section 2.09 Termination and Reduction of Revolving Commitments
59
Section 2.10 Repayment of Loans; Evidence of Debt
59
Section 2.11 Prepayment of Loans
60
Section 2.12 Fees; Cost of Audits
61
Section 2.13 Interest
62
Section 2.14 Market Disruption; Alternate Rate of Interest; Illegality
64
Section 2.15 Increased Costs
68
Section 2.16 Break Funding Payments
70
Section 2.17 Taxes
70
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
76
Section 2.19 Mitigation Obligations; Replacement of the Lenders
78
Section 2.20 Defaulting Lenders
79
Section 2.21 Illegality
82
Section 2.22 Borrower Representative
83
Article III Representations and Warranties
83
Section 3.01 Organization; Powers
83
Section 3.02 Authorization; Enforceability
83
Section 3.03 Governmental Approvals; No Conflicts
83
Section 3.04 Financial Condition; No Material Adverse Change; Absence of Default
84
Section 3.05 Properties
84
Section 3.06 Litigation and Environmental Matters
84

    i



--------------------------------------------------------------------------------



Section 3.07 Compliance with Laws and Agreements
85
Section 3.08 Investment Company Status
85
Section 3.09 Taxes
85
Section 3.10 ERISA; Canadian Pension and Benefit Plans
85
Section 3.11 Plan Assets; Prohibited Transactions; ERISA
86
Section 3.12 Disclosure
86
Section 3.13 Subsidiaries
87
Section 3.14 Material Agreements
87
Section 3.15 Post-Retirement Benefits
87
Section 3.16 Solvency
87
Section 3.17 Payment and Performance Bonds
88
Section 3.18 Commercial Tort Claims
88
Section 3.19 Anti-Corruption Laws and Sanctions
88
Section 3.20 Affected Financial Institution
88
Section 3.21 Plan Assets
88
Article IV Conditions
89
Section 4.01 Effective Date
89
Section 4.02 Each Credit Event
91
Article V Affirmative Covenants
91
Section 5.01 Financial Statements; Other Information
91
Section 5.02 Notices of Material Events
93
Section 5.03 Existence; Conduct of Business
94
Section 5.04 Payment of Obligations
94
Section 5.05 Maintenance of Properties; Insurance
94
Section 5.06 Books and Records; Inspection Rights
95
Section 5.07 Compliance with Laws
95
Section 5.08 Use of Proceeds and Letters of Credit
95
Section 5.09 Additional Subsidiaries; Subsidiary Guarantors
96
Section 5.10 Collateral Records
97
Section 5.11 Security Interests
97
Section 5.12 Canadian Benefit Plans
98
Section 5.13 Post-Closing Obligations
98
Article VI Negative Covenants
98
Section 6.01 Indebtedness
98
Section 6.02 Liens
100
Section 6.03 Fundamental Changes
101
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
102
Section 6.05 Swap Agreements
104
Section 6.06 Restricted Payments
104
Section 6.07 Transactions with Affiliates
105
Section 6.08 Restrictive Agreements
105

    ii



--------------------------------------------------------------------------------



Section 6.09 Amendments to Agreements
105
Section 6.10 Sale of Accounts
105
Section 6.11 Sale and Leaseback Transactions
106
Section 6.12 Leverage Ratio
106
Section 6.13 Fixed Charge Coverage Ratio
106
Section 6.14 Employee Pension Benefit Plan; Canadian Pension Plans
106
Article VII Events of Default
107
Section 7.01 Events of Default
107
Section 7.02 Cash Collateral
110
Article VIII The Administrative Agent
110
Section 8.01 Authorization and Action
110
Section 8.02 Administrative Agent’s Reliance, Limitation of Liability, Etc
113
Section 8.03 Posting of Communications
114
Section 8.04 The Administrative Agent Individually
116
Section 8.05 Successor Administrative Agent
116
Section 8.06 Acknowledgements of Lenders and Issuing Banks
117
Section 8.07 Collateral Matters
118
Section 8.08 Credit Bidding
118
Section 8.09 Certain ERISA Matters
120
Article IX Miscellaneous
121
Section 9.01 Notices
121
Section 9.02 Waivers; Amendments
123
Section 9.03 Expenses; Limitation of Liability; Indemnity; Etc
124
Section 9.04 Successors and Assigns
126
Section 9.05 Disclosure
130
Section 9.06 Survival
130
Section 9.07 Counterparts; Integration; Effectiveness; Electronic Execution
131
Section 9.08 Severability
132
Section 9.09 Right of Set-off
132
Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process
133
Section 9.11 WAIVER OF JURY TRIAL
134
Section 9.12 Headings
134
Section 9.13 Confidentiality
134
Section 9.14 Interest Rate Limitation
135
Section 9.15 No Fiduciary Duty
135
Section 9.16 USA PATRIOT Act
136
Section 9.17 Judgment Currency Conversion
136
Section 9.18 MIRE Events
136
Section 9.19 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
137
Section 9.20 Limitation of Liability of Foreign Borrowers
137

    iii



--------------------------------------------------------------------------------



Section 9.21 Amendment and Restatement
138
Section 9.22 Keepwell
138
Section 9.23 Acknowledgement Regarding Any Supported QFCs
138
Article X BORROWER GUARANTEES
139
Section 10.01 Guarantee of the Company
139
Section 10.02 Guarantee of the Foreign Borrowers
140
Section 10.03 Limitation on Foreign Guarantees
141







    iv




--------------------------------------------------------------------------------



This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 2, 2020 (the “Effective Date”), among MATRIX SERVICE COMPANY, a
Delaware corporation (the “Company”), the other Borrowers party hereto, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


RECITALS


WHEREAS, the Company, the Canadian Borrowers, the Euro/Sterling Borrower, the
Australian Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, are parties to that certain Fourth Amended and Restated
Credit Agreement dated as of February 8, 2017 (as amended prior to the Effective
Date, the “Existing Credit Agreement”).


WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate the
Existing Credit Agreement in its entirety.


NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:


ARTICLE I
Definitions


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means (a) the purchase or other acquisition by the Company or a
Subsidiary of the Equity Interests in any other Person pursuant to which such
Person shall become a Subsidiary or shall be merged into, amalgamated with or
consolidated with the Company or any Subsidiary or (b) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the assets of any other Person (other than a Subsidiary) or
division thereof constituting a business unit or ongoing business.


“Adjusted EURIBOR Rate” means, with respect to any Eurocurrency Borrowing
denominated in Euros for any Interest Period, an interest rate per annum equal
to (a) the EURIBOR Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in any Agreed Currency (other than Euros) for any Interest Period,
an interest rate per annum


017034.0209305 HOU 3973739v8

--------------------------------------------------------------------------------



(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase, in its capacity as administrative
agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agent-Related Person” has the meaning assigned to it in Section 9.03(d).


“Agreed Currencies” means dollars and each Alternative Currency.


“Agreement” has the meaning set forth in the introductory paragraph hereto.


“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.01 of this
Agreement.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the LIBO Interpolated Rate), at approximately 11:00 a.m. London time on
such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 (for the avoidance of
doubt, only until the Benchmark Replacement has been determined pursuant to
Section 2.14(b)), then the Alternate Base Rate shall be the greater of clauses
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1%, such rate shall be deemed to be 1% for the
purposes of this Agreement.


“Alternative Currency” means Sterling, Euros, Canadian Dollars, Australian
Dollars and any additional currencies determined after the Effective Date by
mutual Agreement of the
    2



--------------------------------------------------------------------------------



Borrowers, the Lenders, Issuing Banks and Administrative Agent; provided that
each such currency is a lawful currency that is readily available, freely
transferrable and not restricted, able to be converted into dollars and
available in the London interbank deposit market.


“Alternative Currency Equivalent” means, for any amount of any Alternative
Currency, at the time of determination thereof, (a) if such amount is expressed
in such Alternative Currency, such amount and (b) if such amount is expressed in
dollars, the equivalent of such amount in such Alternative Currency determined
by using the rate of exchange for the purchase of such Alternative Currency with
dollars last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Reuters source on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of such Alternative Currency with dollars, as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Administrative Agent in its sole
discretion (or if such service ceases to be available or ceases to provide such
rate of exchange, the equivalent of such amount in dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its sole discretion).


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Margin” means, with respect to any Loan, or with respect to the
Unused Fees, the applicable per annum rate in the table set forth below based
upon the Leverage Ratio for the most recently ended trailing four-quarter period
with respect to which the Company is required to have delivered the financial
statements pursuant to Section 5.01 (as such Leverage Ratio is reflected in the
Compliance Certificate delivered under Section 5.01 by the Company in connection
with the financial statements for such fiscal quarter):



LevelLeverage RatioApplicable Margin for Eurocurrency, EURIBOR and CDOR
LoansApplicable Margin for ABR LoansApplicable Margin for Canadian Prime Rate
LoansApplicable Margin for Unused FeesI< 1.00x2.000%1.000%2.500%0.350%II<
1.50x2.250%1.250%2.750%0.400%III< 2.00x2.500%1.500%3.000%0.450%IV<
2.50x2.750%1.750%3.250%0.500%V≥ 2.50x3.000%2.000%3.500%0.500%



Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are delivered pursuant to
Section 5.01, commencing with the date on which such financial statements and
Compliance Certificate are delivered for the four-quarter period ended September
30, 2020. Notwithstanding the foregoing, for the period from the Effective Date
through the date on which the financial statements and Compliance Certificate
are delivered for the fiscal quarter ended September 30, 2020, the
    3



--------------------------------------------------------------------------------



Applicable Margin shall be determined at Level I. In the event that any
financial statement delivered pursuant to Section 5.01 is shown to be inaccurate
when delivered (regardless of whether this Agreement or the Revolving
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then the Company shall (a) deliver to
the Administrative Agent corrected financial statements for such Applicable
Period promptly after completion, (b) determine the Applicable Margin for such
Applicable Period based upon such corrected financial statements and
(c) promptly pay to the Administrative Agent the accrued additional interest and
Unused Fees owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 5.01. The provision in the previous sentence is
in addition to the rights of the Administrative Agent and the Lenders with
respect to Section 5.01 and their other respective rights under this Agreement.
If the Company fails to deliver the financial statements and corresponding
Compliance Certificate to the Administrative Agent at the time required pursuant
to Section 5.01, then effective as of the date such financial statements and
corresponding Compliance Certificate were required to be delivered pursuant to
Section 5.01, the Applicable Margin shall be determined at Level V and shall
remain at such level until the date such financial statements and corresponding
Compliance Certificate are so delivered by the Company.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.


“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).


“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.


“Australian Borrower” means Matrix Applied Technologies Pty Ltd (ACN 089 397
982), an Australian corporation.


“Australian Dollars” or “A$” means the lawful currency of Australia.


“Authorized Foreign Bank” means an “authorized foreign bank” as defined for the
purposes of the ITA.
    4



--------------------------------------------------------------------------------



“Authorized Officer” means (a) as to the Company, the President or any Vice
President or any other officer of the Company who is designated as an authorized
officer in the certificate delivered pursuant to Section 4.01(b)(ii) or who is
otherwise designated as such in a written certificate delivered by the Company
to the Administrative Agent, and (b) as to any other Credit Party, the President
or any Vice President of such Credit Party or any other officer of such Credit
Party who is designated as an authorized officer in the certificate delivered
pursuant to Section 4.01(b)(ii) or who is otherwise designated as such in a
written certificate delivered by such Credit Party to the Administrative Agent.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Revolving Commitments.


“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (g) of Section 2.14.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
    5



--------------------------------------------------------------------------------



unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Benchmark” means, initially, Relevant Rate; provided that if a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred with
respect to Relevant Rate or the then-current Benchmark, then “Benchmark” means
the applicable Benchmark Replacement to the extent that such Benchmark
Replacement has replaced such prior benchmark rate pursuant to clause (b) or
clause (c) of Section 2.14.


“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date; provided that, in the case of any
Loan denominated in an Alternative Currency, the “Benchmark Replacement” shall
mean the alternative set forth in (3) below:


(1)    the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;


(2)    the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment;


(3)    the sum of: (a) the alternate benchmark rate that has been selected by
the Administrative Agent and the Borrower as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (i) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for syndicated
credit facilities denominated in the applicable Agreed Currency at such time and
(b) the related Benchmark Replacement Adjustment;


provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, solely with respect to a Loan denominated in
dollars, notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, upon the occurrence of a Term SOFR Transition Event, and
the delivery of a Term SOFR Notice, on the applicable Benchmark Replacement Date
the “Benchmark Replacement” shall revert to and shall be deemed to be the sum of
(a) Term SOFR and (b) the related Benchmark Replacement Adjustment, as set forth
in clause (1) of this definition (subject to the first proviso above).
    6



--------------------------------------------------------------------------------





If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Loan Documents.


“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:


(1)    for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:


a.the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;


b.the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and


(2)    for purposes of clause (3) of the definition of “Benchmark Replacement,”
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
syndicated credit facilities denominated in the applicable Agreed Currency at
such time;
    7



--------------------------------------------------------------------------------





provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement and
the other Loan Documents).


“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:


(3)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);


(4)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein; or


(5)    in the case of a Term SOFR Transition Event, the date that is thirty (30)
days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.14(c); or


(6)    in the case of an Early Opt-in Election, the sixth (6th) Business Day
after the date notice of such Early Opt-in Election is provided to the Lenders,
so long as the Administrative Agent has not received, by 5:00 p.m. (New York
City time) on the fifth (5th) Business Day after the date notice of such Early
Opt-in Election is provided to the
    8



--------------------------------------------------------------------------------



Lenders, written notice of objection to such Early Opt-in Election from Lenders
comprising the Required Lenders.


For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).


“Benchmark Transition Event” means, with respect to any Benchmark, the
occurrence of one or more of the following events with respect to the
then-current Benchmark:


(1)    a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);


(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Federal Reserve Board, the NYFRB, an
insolvency official with jurisdiction over the administrator for such Benchmark
(or such component), a resolution authority with jurisdiction over the
administrator for such Benchmark (or such component) or a court or an entity
with similar insolvency or resolution authority over the administrator for such
Benchmark (or such component), which states that the administrator of such
Benchmark (or such component) has ceased or will cease to provide all Available
Tenors of such Benchmark (or such component thereof) permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide any Available Tenor
of such Benchmark (or such component thereof); or


(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.
    9



--------------------------------------------------------------------------------



For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).


“Benchmark Unavailability Period” means, with respect to any Benchmark, the
period (if any) (x) beginning at the time that a Benchmark Replacement Date
pursuant to clauses (1) or (2) of that definition has occurred if, at such time,
no Benchmark Replacement has replaced the then-current Benchmark for all
purposes hereunder and under any Loan Document in accordance with Section 2.14
and (y) ending at the time that a Benchmark Replacement has replaced the
then-current Benchmark for all purposes hereunder and under any Loan Document in
accordance with Section 2.14.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Bonding Obligations” means any and all obligations of the Company or any of its
Subsidiaries to any Person to secure or assure the performance of any bid,
contract, lease or statutory obligation, or otherwise constituting a bid,
performance, return-of-money, surety, appeal or payment bond, contract or like
undertaking, in each case, entered into by the Company or such Subsidiary in the
ordinary course of business.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Borrower” means, individually or collectively, the Company, the Canadian
Borrowers, the Euro/Sterling Borrower and the Australian Borrower.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of CDOR Loans, Eurocurrency Loans or
EURIBOR Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.


“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, $500,000, (b) in the case of a Borrowing denominated in Canadian
Dollars,
    10



--------------------------------------------------------------------------------



Cdn$500,000, (c) in the case of a Borrowing denominated in Euros, €500,000, (d)
in the case of a Borrowing denominated in Sterling, £500,000 and (e) in the case
of a Borrowing denominated in Australian Dollars, A$500,000.


“Borrowing Multiple” means (a) in the case of a Borrowing denominated in U.S.
Dollars, $100,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$100,000 and (c) in the case of a Borrowing denominated in any other
Foreign Currency, the smallest amount of such Foreign Currency that is an
integral multiple of 100,000 units of such currency and that has an Equivalent
Amount in U.S. Dollars in excess of $100,000.

“Borrowing Request” means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or the principal financial center of the country in which payment or
purchase of such currency can be made, (b) when used in connection with a CDOR
or Canadian Prime Rate Loan, the term “Business Day” shall also exclude any day
on which commercial banks in Toronto are authorized or required by law to remain
closed and (c) when used in connection with a EURIBOR Loan, the term “Business
Day” shall also exclude any day that is not a TARGET Day.


“Canadian Benefit Plans” means all material employee benefit plans or
arrangements subject to the application of any Canadian benefit plan statutes or
regulations that are maintained or contributed to by the Company or any of its
Subsidiaries that are not Canadian Pension Plans, including all profit sharing,
savings, supplemental retirement, retiring allowance, severance, pension,
deferred compensation, welfare, bonus, incentive compensation, phantom stock,
legal services, supplementary unemployment benefit plans or arrangements and all
life, health, dental and disability plans and arrangements in which the
employees or former employees of the Company or any of its Subsidiaries
participate or are eligible to participate but excluding all stock option or
stock purchase plans.


“Canadian Borrowers” means, individually or collectively, Matrix Service Canada
ULC, an Alberta unlimited liability corporation, Matrix SME Canada ULC, a Nova
Scotia unlimited liability company, and Matrix North American Construction Ltd.,
an Ontario corporation.


“Canadian Dealer Offered Rate” means, with respect to any Borrowing denominated
in Canadian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:00 a.m. Toronto time on the Quotation Day or (b) if no Screen Rate
is available for such Interest Period, the applicable Interpolated Rate as of
such time on the Quotation Day, or if applicable pursuant to Section 2.14(a),
the applicable Reference Bank Rate as of such time on the Quotation Day, plus,
in each case, 0.10% per annum.


    11



--------------------------------------------------------------------------------



“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.


“Canadian Pension Plan” means all plans or arrangements which are considered to
be pension plans under, and are subject to the application of, any applicable
pension benefits standards statute or regulation in Canada established,
maintained or contributed to by the Company or any of its Subsidiaries for its
employees or former employees.


“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (b) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.


“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with Agreement Accounting Principles
excluding (a) the cost of assets acquired with Capital Lease Obligations,
(b) expenditures of insurance proceeds to rebuild or replace any asset after a
casualty loss and (c) leasehold improvement expenditures for which the Company
or a Subsidiary is reimbursed promptly by the lessor.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse and other cash management
arrangements made or entered into at any time, or in effect at any time, whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between the Company or any Subsidiary and any Lender or Affiliate of
a Lender; provided, however, that if such Person ceases to be a Lender or an
Affiliate of a Lender, such agreement shall no longer be a “Cash Management
Agreement”.
    12



--------------------------------------------------------------------------------



“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Canadian Dealer Offered Rate.


“Change in Control” means (a) the acquisition by any Person or group (within the
meaning of Rule 13d-5 of the SEC under the Securities Exchange Act of 1934) of
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934) of more than 35% of the outstanding shares of
voting stock of the Company or (b) occupation of a majority of the seats
(excluding vacant seats) on the board of directors of the Company by Persons who
were neither (i) nominated or approved by the board of directors of the Company
nor (ii) appointed by directors so nominated or approved.


“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making of any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law” regardless of the date enacted, adopted or issued.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” shall mean any and all assets and rights and interests in or to
property of the Company and each of the other Credit Parties in which a Lien is
granted or purported to be granted pursuant to the Collateral Documents.


“Collateral Documents” means, collectively, the Security Agreements, Mortgages
and the Subsidiary Guaranties and each other agreement or writing pursuant to
which any Credit Party pledges or grants a security interest in any property or
assets securing the Obligations, or guarantees the payment and/or performance of
the Obligations, in each case, as ratified, amended, restated, supplemented or
otherwise modified from time to time.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Company” has the meaning set forth in the introductory paragraph hereto.


    13



--------------------------------------------------------------------------------



“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).


“Computation Date” has the meaning assigned to such term in Section 1.05(b).


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise of branch
profits Taxes.


“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period (a) plus, to the extent deducted in calculating
Consolidated Net Income for such period, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation, amortization
and other non-cash charges (including but not limited to non-cash compensation
expense recorded in accordance with ASC 718), (iv) losses on sales of fixed
assets, (v) losses arising from the early extinguishment of Indebtedness, and
(vi) extraordinary losses incurred other than in the ordinary course of
business, (b) minus, to the extent included in Consolidated Net Income,
(i) gains on sales of fixed assets, (ii) gains arising from the early
extinguishment of Indebtedness, and (iii) extraordinary gains realized other
than in the ordinary course of business, all calculated for the Company and its
Subsidiaries on a consolidated basis without duplication and (c) minus, to the
extent included in calculating Consolidated Net Income for such period, the
non-cash portion (as to the Company or the applicable Subsidiary) of any income
that is generated by a Joint Venture for such period. Notwithstanding the
foregoing, with respect to any rolling four quarter period during which a
Permitted Acquisition has occurred, for purposes of determining compliance with
the Leverage Ratio or Fixed Charge Coverage Ratio, Consolidated EBITDA shall be
calculated pro forma (without duplication) as if the acquired Person or business
had been owned during the entire four quarter period, on the basis of (x) the
historical financial statements of any Person or business so acquired, and
(y) the assumption that the consolidated financial statements of the Company and
its Subsidiaries have been reformulated as if such Permitted Acquisition, and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of the relevant four quarter
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant Acquisition at the
weighted average of the interest rates applicable to such Indebtedness)
outstanding during such period.


“Consolidated Funded Indebtedness” means, for the Company and its Subsidiaries
on a consolidated basis, the sum of the following (without duplication): (a) all
Indebtedness for borrowed money, (b) all Indebtedness for the deferred purchase
price of property or services, (c) all Indebtedness evidenced by a note,
acceptance or other like instrument, (d) all Capital Lease Obligations, and
(e) the aggregate undrawn and available amount of all outstanding letters of
credit except those issued to insurance providers based on expected losses on
worker’s compensation obligations. For the avoidance of doubt, Indebtedness in
respect of Bonding Obligations shall not be considered Consolidated Funded
Indebtedness for purposes of this Agreement.


“Consolidated Interest Expense” means, with reference to any applicable fiscal
quarter or fiscal year period, the interest expense of the Company and its
Subsidiaries calculated on a consolidated basis for such applicable period.
    14



--------------------------------------------------------------------------------



“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.


“Covered Entity” means any of the following:


(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);


(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


“Covered Party” has the meaning assigned to it in Section 9.24.


“Credit Parties” means the Borrowers and the Subsidiary Guarantors.


“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
    15



--------------------------------------------------------------------------------



“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 2.20, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to Administrative
Agent, the Issuing Banks, the Swingline Lender or any other Lender, any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company, the
Administrative Agent, the Issuing Banks, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and indicates that such position is based on such Lender’s
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
state or federal regulatory authority acting in such a capacity, or (iii) become
the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20) upon delivery of written
notice of such determination to the Company, the Issuing Bank, the Swingline
Lender and each Lender.


“Distribution” means and includes, in respect of any corporation, partnership,
limited liability company, association or other business entity: (a) dividends
or other distributions or
    16



--------------------------------------------------------------------------------



payments on capital stock or other Equity Interests in such corporation,
partnership, limited liability company, association or other business entity
(except distributions in such stock or other Equity Interest); and (b) the
redemption, repurchase, retirement or acquisition of such stock or other Equity
Interests or of warrants, rights or other options to purchase such stock or
other Equity Interests (except when solely in exchange for such stock or other
Equity Interests), unless made contemporaneously from the net proceeds of a sale
of such stock or other Equity Interests.


“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States or its territories or possessions, excluding
(a) any such Subsidiary all or substantially all of the assets of which are
Equity Interests (or Equity Interests and debt interests) in a Foreign
Subsidiary (or Foreign Subsidiaries) and (b) any such Subsidiary that is owned
by a Foreign Subsidiary.


“DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed and
filed by each U.K. Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
in writing to the Company and the Administrative Agent.


“Early Opt-in Election” means:


(a)    in the case of Loans denominated in dollars, the occurrence of:


(1)    a notification by the Administrative Agent to (or the request by the
Company to the Administrative Agent to notify) each of the other parties hereto
that at least five currently outstanding dollar-denominated syndicated credit
facilities at such time contain (as a result of amendment or as originally
executed) a SOFR-based rate (including SOFR, a term SOFR or any other rate based
upon SOFR) as a benchmark rate (and such syndicated credit facilities are
identified in such notice and are publicly available for review), and


(2)    the joint election by the Administrative Agent and the Company to trigger
a fallback from LIBO Rate and the provision by the Administrative Agent of
written notice of such election to the Lenders; and


(b)    in the case of Loans denominated in an Alternative Currency, the
occurrence of:


(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that syndicated credit facilities
denominated in the applicable Alternative Currency being executed at such time,
or that include language similar to that contained in Section 2.14 are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Relevant Rate, and


(2)     (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision,
    17



--------------------------------------------------------------------------------



as applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Administrative Agent.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the administration of any EEA
Financial Institution.


“Effective Date” has the meaning set forth in the introductory paragraph hereto.


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders in council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, or the management, presence, release or threatened release of any
Hazardous Material.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


    18



--------------------------------------------------------------------------------



“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between the Company and Administrative Agent.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, failure
by the Company or an ERISA Affiliate to make its “minimum required
contributions” (within the meaning of Section 303 of ERISA) to a Plan, or the
existence of a “funding shortfall” (within the meaning of Section 303 of ERISA)
with respect to a Plan; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or an ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or an ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal of the Borrowers or any ERISA
Affiliate from any Plan or Multiemployer Plan; (g) the receipt by the Company or
an ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Company or an ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “at-risk” (within the meaning of Section 303 of ERISA), in
“endangered” or “critical” status (within the meaning of Section 305 of ERISA),
or “insolvent” or in “reorganization” within the meaning of Title IV of ERISA;
or (h) any other event, condition, course of action or inaction, or circumstance
with respect to any employee benefit plan as defined in Section 3(3) or ERISA of
which the Company or an ERISA Affiliate is an “employer” which has established
or maintained such plan, or is otherwise the employer in relation to it as
described and defined in Section 3(5) of ERISA, which materially reduces,
limits, prevents or ceases compliance of such employee benefit plan with ERISA,
the Code or other applicable laws and regulations.


    19



--------------------------------------------------------------------------------



“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“EURIBOR Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in Euros and for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the EURIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the EURIBOR Screen Rate for the
longest period (for which the EURIBOR Screen Rate is available for Euros) that
is shorter than the Impacted EURIBOR Rate Interest Period; and (b) the EURIBOR
Screen Rate for the shortest period (for which the EURIBOR Screen Rate is
available for Euros) that exceeds the Impacted EURIBOR Rate Interest Period, in
each case, at such time; provided that, if any EURIBOR Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


“EURIBOR Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros and for any Interest Period, the EURIBOR Screen Rate at approximately
11:00 a.m., Brussels time, two TARGET days prior to the commencement of such
Interest Period; provided that, if the EURIBOR Screen Rate shall not be
available at such time for such Interest Period (an “Impacted EURIBOR Rate
Interest Period”) with respect to Euros then the EURIBOR Rate shall be the
EURIBOR Interpolated Rate; provided that, if any EURIBOR Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.


“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBOR Rate.


“Euro/Sterling Borrower” means Matrix International Holding Company Limited, a
private company formed under the laws of England and Wales.


“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or the Adjusted
EURIBOR Rate.


“Euros” and “€” means the single currency of the participating member states of
the European Union.


“Event of Default” has the meaning assigned to such term in Section 7.01.


“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of such Credit Party’s
Guarantee of, joint and several liability for, or grant of a Lien to secure,
such Swap Obligation (or any Guarantee thereof or joint and several liability
therefor) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for
    20



--------------------------------------------------------------------------------



any reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
or joint and several liability of such Credit Party or the grant of such Lien
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee, joint and several liability or Lien is or
becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty and (y) United Kingdom
withholding Taxes on payments made by any Subsidiary Guarantor under any
Guarantee) imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Revolving Commitment
(other than pursuant to an assignment request by the Borrowers under Section
2.19(b)) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 2.17, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.17(f) and (g) and (d) any U.S. Federal withholding Taxes imposed
under FATCA.


“Existing Credit Agreement” has the meaning set forth in the recitals hereto.


“Existing Letters of Credit” means the letters of credit described on Exhibit B.


“Existing Security Agreements” means those certain Pledge and Security
Agreements or similar agreements described on Exhibit C, as they may be
ratified, amended or modified and in effect from time to time.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
    21



--------------------------------------------------------------------------------



“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate, provided that if the Federal Funds Effective
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.


“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio determined as follows (with all calculations to be made for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis):


Numerator: Consolidated EBITDA for the previous four fiscal quarters ending on
such day less all Capital Expenditures and Distributions (not including
(a) Distributions made pursuant to and in accordance with stock incentive plans,
employee stock purchase plans or other benefit plans for management or employees
of the Company and its Subsidiaries or (b) solely to the extent no Loans are
outstanding as of the last day of the fiscal quarter for which the calculation
is being determined, Distributions made for the purpose of repurchasing Equity
Interests as permitted by Section 6.06(e) hereof (such Distributions, the
“Subject Distributions”)) by the Company during the same period; provided that,
for each of the fiscal quarters ending September 30, 2020, December 31, 2020,
March 31, 2021 and June 30, 2021, to the extent Loans are outstanding as of the
last day of the fiscal quarter for which the calculation is being determined,
the amount of Subject Distributions included in the numerator shall be equal to
the amount of Subject Distributions made during the previous four quarter period
in excess of $7,500,000; provided, further, that, for the avoidance of doubt,
for all fiscal quarters ending after June 30, 2021, to the extent Loans are
outstanding as of the last day of the fiscal quarter for which the calculation
is being determined, the actual amount of all Distributions made during the
previous four quarter period shall be included in the numerator except to the
extent specifically excluded pursuant to clause (a) above.


Denominator: (i) net cash taxes paid for the previous four fiscal quarters
ending on such day, (ii) PLUS scheduled current maturities of any Indebtedness
for the next four fiscal quarters (excluding the maturity of the Revolving Loans
on the Termination Date), (iii) PLUS Consolidated Interest Expense for the
previous four fiscal quarters ending on such day (excluding amounts included in
Consolidated Interest Expense for amortization of deferred financing fees).


“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster
    22



--------------------------------------------------------------------------------



Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (c) the National Flood Insurance Reform Act of 1994 as now or hereafter
in effect or any successor statute thereto, (d) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto, and (e)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.


“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate or the EURIBOR
Rate, as applicable.


“Foreign Borrower” means each Borrower other than the Company.


“Foreign Currency” means (a) Canadian Dollars, (b) Euros, (c) Sterling and
(d) Australian Dollars.


“Foreign Currency Exposure” means, at any time, the sum of the aggregate
outstanding principal amount of Revolving Loans denominated in Foreign
Currencies and the total LC Exposure of Letters of Credit denominated in
Australian Dollars, Euros and Sterling, in each case, at such time.


“Foreign Currency Sublimit” means $75,000,000.


“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, (i) the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction, (ii) Canada, and each province or territory
therein, shall be deemed to constitute a single jurisdiction, and (iii) a Lender
that has designated a Canadian lending office in respect of Loans made to a
Canadian Borrower, or that is an Authorized Foreign Bank, shall be deemed to be
organized under the laws of the jurisdiction in which the Canadian Borrower is
located.


“Foreign Subsidiary” means any Subsidiary (other than the Foreign Borrowers)
that is not incorporated or organized under the laws of the United States or its
territories or possessions, or a Subsidiary that is incorporated under the laws
of the United States or its territories or possessions but is not a Domestic
Subsidiary as defined in this Agreement.


“GAAP” means generally accepted accounting principles in the U.S.


“Governmental Authority” means the government of the U.S. or any other nation or
any political subdivision thereof, whether provincial, territorial, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
    23



--------------------------------------------------------------------------------



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.


“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.


“IBA” has the meaning assigned to such term in Section 1.06.


“Immaterial Subsidiary” means any Subsidiary (other than a Borrower) (a) the
total assets of which, determined as of the last day of any fiscal quarter, are
less than or equal to 5% of the consolidated total assets of the Company and its
Subsidiaries as at such date, and (b) for which the consolidated revenue
attributable to such Subsidiary and its Subsidiaries for the three months ending
on the last day of any fiscal quarter is less than or equal to 5% of the
consolidated revenue of the Company and its Subsidiaries for the same period.


“Impacted Lender” means Bank of America, N.A.


“Impacted EURIBOR Rate Interest Period” has the meaning assigned to such term in
the definition of “EURIBOR Rate.”


“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate.”


“Increasing Lender” means a Lender that agrees to increase its Revolving
Commitment in accordance with the provisions of Section 2.04 or a new bank or
financial institution that becomes party to this Agreement pursuant to the
provisions of Section 2.04.


    24



--------------------------------------------------------------------------------



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding current accounts payable incurred in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (including,
without limitation, all payment obligations under earn-out or similar agreements
(but only once non-contingent and determinable)), except for current accounts
payable incurred in the ordinary course of business, (f) all indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.


“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.


“Interest Payment Date” means (a) with respect to any Canadian Prime Rate Loan
or any ABR Loan (in each case, other than a Swingline Loan), the last day of
each March, June, September and December, (b) with respect to any CDOR Loan,
Eurocurrency Loan or EURIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
CDOR Borrowing, Eurocurrency Borrowing or EURIBOR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the last day of the month that such Loan is required to be repaid.


“Interest Period” means, with respect to any CDOR Borrowing, Eurocurrency
Borrowing or EURIBOR Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Company may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month,
    25



--------------------------------------------------------------------------------



in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Revolving Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.


“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the relevant Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the relevant Interest Period, in each case, at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.


“Issuing Bank” means JPMorgan Chase, Wells Fargo Bank, N.A. and each other
Lender approved by Administrative Agent and reasonably satisfactory to, or
requested by, the Borrowers to the extent that such other Lender agrees to act
as an issuer of Letters of Credit hereunder, in each case, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.06(i) and JPMorgan Chase, in its capacity as the issuer
of the Existing Letters of Credit. The Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.


“ITA” means the Income Tax Act (Canada), as amended from time to time (or any
successor statute).


“Joint Venture” means a Person (other than a Subsidiary, natural person or
Governmental Authority) that is (a) formed to be or represents a joint venture
between the Company or one of its Subsidiaries and other Person(s) (regardless
of the type of entity used), and (b) formed for the purpose of bidding for,
undertaking or handling specific projects or for the purpose of acquiring Equity
Interests of any other Person.
    26



--------------------------------------------------------------------------------



“JPMorgan Chase” means JPMorgan Chase Bank, N.A. (including its branches and
Affiliates).


“Judgment Currency” has the meaning assigned to such term in Section 9.17(a).


“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 9.17(a).


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Article 29(a) of the Uniform Customs and Practice for Documentary
Credits, International Chamber of Commerce Publication No. 600 (or such later
version thereof as may be in effect at the applicable time) or Rule 3.13 or
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the applicable Borrowers
and each Lender shall remain in full force and effect until the Issuing Bank and
the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.


“Lender Swap Agreement” means any Swap Agreement between the Company or any
Subsidiary and any Lender or any Affiliate of a Lender that is entered in to
while such Person is a Lender or an Affiliate of a Lender even if such Person
ceases to be a Lender or an Affiliate of a Lender after entering into such Swap
Agreement.


“Lender-Related Person” has the meaning assigned to it in Section 9.03(b).


“Lenders” means the Persons listed on Schedule 2.01(a) as Lenders and any other
Person that shall have become a party hereto as a Lender pursuant to Section
2.04 or pursuant to an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption or
other documentation contemplated hereby. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and shall include each Existing Letter of Credit.


    27



--------------------------------------------------------------------------------



“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01(b), or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its Letter of
Credit Commitment in the Register maintained by the Administrative Agent. The
Letter of Credit Commitment of an Issuing Bank may be modified from time to time
by agreement between such Issuing Bank and the Company, and notified to the
Administrative Agent.


“Letter of Credit Sublimit” means $200,000,000.


“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of:
(a) Consolidated Funded Indebtedness as of such day to (b) Consolidated EBITDA
for the four fiscal quarters ending as of the last day of such fiscal quarter.


“LIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than Euros) and for any
Interest Period, the rate per annum (rounded to the same number of decimal
places as the LIBO Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBO Screen Rate for the longest period (for which the LIBO Screen Rate is
available for the applicable Agreed Currency) that is shorter than the Impacted
LIBO Rate Interest Period; and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available for the applicable Agreed Currency)
that exceeds the Impacted LIBO Rate Interest Period, in each case, at such time;
provided that if any LIBO Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency (other than Euros) for any applicable currency and for any
Interest Period, (a) the applicable Screen Rate as of (i) in the case of
Australian Dollars, 10:30 a.m., Melbourne time, on the Quotation Day or (ii) in
all other cases, approximately 11:00 a.m., London time, on the Quotation Day, or
(b) if no Screen Rate is available for such currency or for such Interest
Period, the applicable Interpolated Rate as of such time on the Quotation Day
or, if applicable pursuant to the terms of Section 2.14(a), the applicable
Reference Bank Rate as of such time on the Quotation Day.


“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than Euros) for any
applicable currency and for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for such Agreed Currency for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative
    28



--------------------------------------------------------------------------------



Agent in its reasonable discretion); provided that if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means this Agreement, all Notes issued pursuant to Section
2.10(e), all letter of credit applications, all Collateral Documents, and all
other mortgages, security agreements and other collateral or security documents,
guaranty agreements and instruments from time to time made, issued or executed
by any Person in connection with this Agreement.


“Loans” means the loans made by the Lenders pursuant to or as described in this
Agreement.


“Local Time” means (a) with respect to a Loan or Borrowing denominated in U.S.
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Canadian Dollars, Toronto time and (c) with respect to a Loan or Borrowing
denominated in any other Foreign Currency, London time.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their obligations under this Agreement or any of the other Loan Documents, or
(c) the rights of or benefits available to the Lenders under this Agreement or
any of the other Loan Documents.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), and obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000 (or the equivalent amount in any foreign currency). For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.


“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgaged Properties” means (a) those tracts and parcels of real property and
all improvements thereon and appurtenances thereto described in the Perfection
Certificate owned in fee by the applicable Credit Party (as opposed to a
leasehold interest) and (b) that tract or parcel
    29



--------------------------------------------------------------------------------



of real property located at the Port of Catoosa in which one or more of the
Credit Party(s) has a leasehold interest.


“Mortgages” means all fee or leasehold mortgages or deeds of trust, as
applicable, necessary to create a first and prior lien in favor of the
Administrative Agent with respect to the fee or leasehold interest of the
Company or its applicable Subsidiary in the Mortgaged Properties, including but
not limited to those unreleased mortgages and deeds of trust described on
Exhibit D, in each case, as ratified, amended, restated, supplemented or
otherwise modified from time to time.


“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.


“Note” means a promissory note delivered to a Lender as contemplated by Section
2.10(e).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Obligation Currency” has the meaning assigned to such term in Section 9.17(a).


“Obligations” means, without duplication, any and all obligations, contingent or
otherwise, now existing or hereafter arising, howsoever created, of the Company
and the Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any of their respective Affiliates, or any indemnified party,
arising under or in connection with (a) the Loan Documents, including without
limitation unpaid principal of and accrued and unpaid interest (including
post-petition interest) on the Loans and all reimbursement obligations in
respect of LC Disbursements, (b) Lender Swap Agreements, (c) Cash Management
Agreements and (d) all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Company and the Subsidiaries to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party under any of the foregoing.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing
    30



--------------------------------------------------------------------------------



such Taxes (other than a connection arising from such Recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
registration, receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.19(b)).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time,
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).


“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Loan or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such relevant currency.


“Participant” has the meaning set forth in Section 9.04.


“Participant Register” has the meaning set forth in Section 9.04.


“Patriot Act” has the meaning set forth in Section 9.16.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Perfection Certificate” means a perfection certificate, in form and substance
satisfactory to the Administrative Agent, executed by an Authorized Officer of
the Company, certifying as to existence, description, location, and other
matters regarding, the Collateral.


    31



--------------------------------------------------------------------------------



“Permitted Acquisition” means an Acquisition as to which all the requirements of
Section 6.04(i) have either been met or waived in accordance with the provisions
of this Agreement.


“Permitted Encumbrances” means:


(a)    Liens for taxes, assessments or governmental charges or levies on its
property if the same either (i) shall not at the time be delinquent,
(ii) thereafter can be paid without penalty, or (iii) are being contested in
good faith by appropriate proceedings with adequate reserves having been set
aside on the books of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested by appropriate proceedings with adequate reserves having been
set aside on the books of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, old age pensions,
and other social security or retirement benefit laws or regulations;


(d)    Liens or other interests of customers or vendors under title retention
agreements or similar agreements whereby the Company or a Subsidiary obtains
possession (but not ownership) of materials or goods provided to the Company or
such Subsidiary by or for the account of a customer of the Company or such
Subsidiary for the purpose of fabrication, assembly or manufacturing, provided
that such interests attach only to such materials or goods;


(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);


(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;


(g)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary terms and
conditions encumbering deposits or other funds maintained with such institution
including bankers’ liens, rights of set-off or similar rights and remedies; and


(h)    deposits and Liens to secure Bonding Obligations permitted under Section
6.01(i) with respect to which no Event of Default under Section 7.01(r) has
occurred and is continuing;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (h) above.
    32



--------------------------------------------------------------------------------



“Permitted Investments” means


(a)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody's and (iii) have portfolio assets of at least $5,000,000,000;
and


(b)    investments permitted by the Company’s Investment Policy as in effect as
of the Effective Date, a copy of which is attached hereto as Exhibit E, as the
same may be amended, restated, supplemented or otherwise modified from time to
time with the consent of the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) (other than a Multiemployer Plan) subject to the provisions of Section
302 or Title IV of ERISA or Section 412 of the Code, and which the Company or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.


“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.


“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created under any of the Loan
Documents on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.


“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


    33



--------------------------------------------------------------------------------



“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


“QFC Credit Support” has the meaning assigned to it in Section 9.24.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee, joint and several liability, and/or Lien becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Quotation Day” means (a) with respect to any currency (other than Sterling,
Australian Dollars and Canadian Dollars), for any Interest Period, two Business
Days prior to the first day of such Interest Period and (b) with respect to
Sterling, Australian Dollars and Canadian Dollars for any Interest Period, the
first day of such Interest Period, in each case, unless market practice differs
in the relevant interbank market for any currency, in which case the Quotation
Day for such currency shall be determined by the Administrative Agent in
accordance with market practice in the relevant interbank market (and if
quotations would normally be given by leading banks in the relevant market on
more than one day, the Quotation Day will be the last of those days).


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) for Loans in the applicable currency and
the applicable Interest Period (a) in relation to the Canadian Dealer Offered
Rate, as the rate at which the relevant Reference Bank is willing to extend
credit by the purchase of bankers acceptances in Canadian Dollars which have
been accepted by banks which are for the time being customarily regarded as
being of appropriate credit standing for such purpose with a term to maturity
comparable to the applicable Interest Period, (b) in relation to Eurocurrency
Loans, as the rate quoted by the relevant Reference Bank to leading banks in the
London interbank market for the offering of deposits in the applicable currency
and for a period comparable to the applicable Interest Period and (c) in
relation to EURIBOR Loans, as the rate quoted by the relevant Reference Bank to
leading banks in the Banking Federation of the European Union for the offering
of deposits in Euros and for a period comparable to the applicable Interest
Period.


“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.


    34



--------------------------------------------------------------------------------



“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.


“Register” has the meaning set forth in Section 9.04.


“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Relevant Governmental Body” means (i) with respect to a Benchmark Replacement
in respect of Loans denominated in dollars, the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto and (ii) with
respect to a Benchmark Replacement in respect of Loans denominated in any
Alternative Currency, (a) the central bank for the currency in which such
Benchmark Replacement is denominated or any central bank or other supervisor
which is responsible for supervising either (1) such Benchmark Replacement or
(2) the administrator of such Benchmark Replacement or (b) any working group or
committee officially endorsed or convened by (1) the central bank for the
currency in which such Benchmark Replacement is denominated, (2) any central
bank or other supervisor that is responsible for supervising either (A) such
Benchmark Replacement or (B) the administrator of such Benchmark Replacement,
(3) a group of those central banks or other supervisors or (4) the Financial
Stability Board or any part thereof.
    
“Relevant Rate” means (i) with respect to any Eurocurrency Borrowing denominated
in an Agreed Currency (other than Euros), the LIBO Rate or (ii) with respect to
any Eurocurrency Borrowing denominated in Euros, the EURIBOR Rate, as
applicable.


“Relevant Screen Rate” means (i) with respect to any Eurocurrency Borrowing
denominated in an Agreed Currency (other than Euros), the LIBO Screen Rate or
(ii) with respect to any Eurocurrency Borrowing denominated in Euros, the
EURIBOR Screen Rate, as applicable.
    35



--------------------------------------------------------------------------------



“Required Lenders” means, at any time, the Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than fifty percent
(50%) of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.


“Resolution Authority” means an EEA Resolution Authority, or with respect to any
UK Financial Institution, a UK Resolution Authority.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.


“Reuters” means, as applicable, Thomsen Reuters Corp., Refinitiv, or any
successor thereto.


“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased from time to time pursuant to Section
2.04, (b) reduced from time to time pursuant to Section 2.09 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01(a), or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. As of the Effective Date, the aggregate amount of the Lenders’
Revolving Commitments is $200,000,000.


“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.04(a).


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Section 2.01 of this Agreement.
“S&P” means S&P Global Ratings.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Her Majesty’s Treasury of the United Kingdom or by the United Nations
Security Council, the European Union or any European
    36



--------------------------------------------------------------------------------



Union member state, (b) any Person operating, organized or resident in a
Sanctioned Country, (c) any Person owned or controlled by any such Person, or
(d) any Person otherwise the subject of any Sanctions.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant Sanctions
authority.


“Screen Rate” means (a) in respect of the LIBO Rate for any currency and for any
Interest Period, (i) in the case of U.S. Dollars, the LIBO Screen Rate, (ii) in
the case of Australian Dollars, the average bid rate on Reuters Screen BBSY Page
for bills of exchange having a tenor equal to (or approximating as closely as
possible the length of) such Interest Period, and (iii) in the case of any other
Foreign Currency, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on Reuters Screen LIBOR02 Page for such currency for
such Interest Period (or, in each such case under this clause (a), on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion), (b) in respect of the EURIBOR Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as displayed on the applicable page of
the Reuters screen (or on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Applicable Agent from time to time in its reasonable discretion), and (c) in
respect of the Canadian Dealer Offered Rate, the average rate for bankers
acceptances with a tenor equal in length to such Interest Period as displayed on
CDOR page of the Reuters screen (or on any successor or substitute page on such
screen or service that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Applicable Agent from time to time in its reasonable discretion); provided, that
if any Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.


“SEC” means the Securities and Exchange Commission of the United States of
America.


“Security Agreement” means each Existing Security Agreement and any other
security agreement in a form acceptable to the Administrative Agent that is
executed by the Company or any other Credit Party in connection with this
Agreement, in each case, as ratified, amended, restated, supplemented or
otherwise modified from time to time.


“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each provider of cash management services, to the extent the
Obligations under any Cash Management Agreement in respect thereof constitute
Obligations, (e) each counterparty to any Lender Swap Agreement, to the extent
the obligations thereunder constitute Secured
    37



--------------------------------------------------------------------------------



Obligations, (f) the beneficiaries of each indemnification obligation undertaken
by any Credit Party under any Loan Document, and (g) the successors and assigns
of each of the foregoing.


“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.


“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).


“SOFR Administrator’s Website” means the NYFRB’s website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


“Sterling” or “£” means the lawful currency of the United Kingdom.


“Subsidiary” means, with respect to the Company, at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the Company in the Company’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the Company or one or more subsidiaries of the Company or by the Company and one
or more subsidiaries of the Company. Notwithstanding the foregoing, neither
Matrix Service, Inc., Panama (formed in Panama) nor San Luis Tank S.A. de C.V.
(formed in Mexico) shall be considered a Subsidiary as long as it is dormant,
has no assets, conducts no operations and the Company has no plan or intention
to utilize it for any purpose.


    38



--------------------------------------------------------------------------------



“Subsidiary Guarantor” means each Material Subsidiary and each other Subsidiary
that is required to be a Subsidiary Guarantor pursuant to Section 5.09.


“Subsidiary Guaranty” means a Subsidiary Guaranty by each Subsidiary Guarantor,
substantially in the form of Exhibit F-1 hereto (for Domestic Subsidiaries) or
Exhibit F-2 hereto (for Foreign Subsidiaries), and each supplement thereto.


“Supported QFC” has the meaning assigned to it in Section 9.24.


“Surety” means any surety party to any contractual arrangements entered into by
the Company or any Subsidiary with respect to any bid, performance, surety,
notary, wage and welfare, license, registration, permit, lien, warranty,
pay-on-demand or payment bonds, contracts or like undertakings.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligations” means, with respect to any Credit Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swingline Borrowers” means the Company and the Canadian Borrowers.


    39



--------------------------------------------------------------------------------



“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as the Swingline Lender and
(b) if such Lender shall be the Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in
Swingline Loans).


“Swingline Lender” means JPMorgan Chase, in its capacity as lender of Swingline
Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods or services, use or sales tax, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.


“Termination Date” means the third anniversary of the Effective Date, or any
earlier date on which the Revolving Commitments are reduced to zero or all
Revolving Commitments are otherwise terminated pursuant to the terms hereof, and
if any such day is not a Business Day, then the next Business Day.


“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Borrower of the occurrence of a Term SOFR Transition Event.


“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 2.14 that is not Term SOFR.


“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof, the issuance of Letters of Credit hereunder and
the granting and perfection of Liens to secure repayment of the Obligations.
    40



--------------------------------------------------------------------------------



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBOR Rate,
the Alternate Base Rate, the Canadian Dealer Offered Rate, the Canadian Prime
Rate or the EURIBOR Rate.


“U.K.” or “United Kingdom” means the United Kingdom of Great Britain and
Northern Ireland.


“U.K. Borrower” means any Borrower (a) that is organized or formed under the
laws of the United Kingdom or (b) payments from which under this Agreement or
any other Loan Document are subject to withholding Taxes imposed by the laws of
the United Kingdom.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“UK Financial Institutions” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.


“Unused Fee” has the meaning assigned to such term in Section 2.12.


“U.S.” means the United States of America.


“U.S. Dollars” or “$” refers to lawful money of the United States of America.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Special Resolution Regime” has the meaning set forth in Section 9.24.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
    41



--------------------------------------------------------------------------------



“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Credit Party and the Administrative Agent.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations hereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise  any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
 any reference herein to any Person shall be construed to include such Person’s
successors and assigns,  the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof,  all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement any reference to any
law, statute, rule or regulation herein shall, unless otherwise specified, refer
to such law, statute, rule or regulation as amended, modified or supplemented
from time to time, and  the words “asset” and “property” shall be construed to
    42



--------------------------------------------------------------------------------



have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties and all assets and properties of a mixed
tangible and intangible nature, including cash, securities, accounts and
contract rights.


SECTION 1.04 Accounting Terms; GAAP.


(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the International Financial Reporting Standards or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change or in the application thereof, then such provision shall be
interpreted on the basis of GAAP or International Financial Reporting Standards,
as applicable, as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness under
Accounting Standards Codification 470-20 or 2015-03 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof.


(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on December 31, 2015, such lease shall not be considered
a capital lease, and all calculations and deliverables under this Agreement or
any other Loan Document shall be made or delivered, as applicable, in accordance
therewith.


SECTION 1.05 Currency Matters; Determination of U.S. Dollar Amounts.

(a)    Currency Matters. Principal, interest, reimbursement obligations, fees,
and all other amounts payable under this Agreement and the other Loan Documents
to the Administrative Agent and the Lenders shall be payable in the currency in
which such Obligations are denominated. Unless stated otherwise, all
calculations, comparisons, measurements or
    43



--------------------------------------------------------------------------------



determinations under this Agreement shall be made in U.S. Dollars. For the
purpose of such calculations, comparisons, measurements or determinations,
amounts or proceeds denominated in other currencies shall be converted to the
Equivalent Amount of U.S. Dollars on the date of calculation, comparison,
measurement or determination. Unless expressly provided otherwise, where a
reference is made to a dollar amount, the amount is to be considered as the
amount in U.S. Dollars and, therefore, each other currency shall be converted
into the Equivalent Amount thereof in U.S. Dollars.


(b)    Determination of Equivalent Amounts. The Administrative Agent will
determine the Equivalent Amount in U.S. Dollars of:


(i) each Borrowing denominated in a Foreign Currency as of the date two (2)
Business Days prior to the date of such Borrowing (or, in the case of a Canadian
Prime Rate Borrowing, as of the date of receipt of the request for such Loan)
or, if applicable, the date of conversion/continuation of any such Borrowing;


(ii) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and


(iii) all outstanding Revolving Credit Exposure on and as of the last Business
Day of each calendar quarter and, during the continuation of an Event of
Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.


Each day upon or as of which the Administrative Agent determines Equivalent
Amounts as described in the preceding clauses (i), (ii) and (iii) is herein
described as a “Computation Date” with respect to each Borrowing, Letter of
Credit or LC Exposure for which an Equivalent Amount is determined on or as of
such day.


SECTION 1.06 Interest Rates; LIBOR Notification. The interest rate on a Loan
denominated in dollars or an Alternative Currency may be derived from an
interest rate benchmark that is, or may in the future become, the subject of
regulatory reform. Regulators have signaled the need to use alternative
benchmark reference rates for some of these interest rate benchmarks and, as a
result, such interest rate benchmarks may cease to comply with applicable laws
and regulations, may be permanently discontinued, and/or the basis on which they
are calculated may change. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
    44



--------------------------------------------------------------------------------



reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, Section 2.14(b) and (d) provide the mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Borrower, pursuant to Section 2.14(f), of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” (or “EURIBOR Rate”, as applicable)
or with respect to any alternative or successor rate thereto, or replacement
rate thereof (including, without limitation, any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b) or (d), whether upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, and the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.14(e)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate (or the EURIBOR Rate, as applicable) or
have the same volume or liquidity as did the London interbank offered rate (or
the euro interbank offered rate, as applicable) prior to its discontinuance or
unavailability.


SECTION 1.07 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.


SECTION 1.08 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its Equity Interests at
such time.


ARTICLE II
The Credits


SECTION 2.01 Loans and Revolving Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans in
Canadian Dollars to the Canadian Borrowers,  Revolving Loans in U.S. Dollars and
Foreign Currencies to the Company,  Revolving Loans in Australian Dollars to the
Australian Borrower and  Revolving Loans in Euros or Sterling to the
Euro/Sterling Borrower, in each case, from time to time during the Availability
Period in an aggregate principal amount that will not result in  such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,  the
total
    45



--------------------------------------------------------------------------------



Revolving Credit Exposure exceeding the aggregate Revolving Commitments or  the
Foreign Currency Exposure exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth in this
Agreement, the Borrowers may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02 Loans and Borrowings.


(a)    Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their Applicable
Percentages. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Revolving Loans as
required.


(b)    Subject to Section 2.14,  each Revolving Borrowing denominated in
Canadian Dollars shall be comprised entirely of Canadian Prime Rate Loans or
CDOR Loans as the Company may request in accordance herewith,  each Revolving
Borrowing denominated in U.S. Dollars shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the Company may request in accordance herewith,  each
Revolving Loan denominated in Euros shall be comprised entirely of EURIBOR Loans
and each Revolving Loan denominated in a Foreign Currency (other than Euros and
Canadian Dollars) shall be comprised entirely of Eurocurrency Loans. Each
Swingline Loan denominated in Canadian Dollars shall be a Canadian Prime Rate
Loan and each Swingline Loan denominated in U.S. Dollars shall be an ABR Loan.
Each Lender at its option may make any Eurocurrency Loan, EURIBOR Loan or CDOR
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.


(c)    At the commencement of each Interest Period for any CDOR Borrowing,
Eurocurrency Borrowing or EURIBOR Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000, and at the time that each
Canadian Prime Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of Cdn$100,000 and not less than
Cdn$100,000; provided that an ABR Revolving Borrowing or Canadian Prime Rate
Revolving Borrowing may be in an aggregate amount that is equal to  the entire
unused balance of the aggregate Revolving Commitments,  that which is required
to repay a Swingline Loan or  that which is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount not less than $100,000 or Cdn$100,000, as
applicable. Borrowings of more than one Type and Class may be outstanding at the
same time.


(d)    Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request or to elect to convert or continue any
Revolving Borrowing if the Interest Period requested with respect thereto would
end after the Termination Date.
    46



--------------------------------------------------------------------------------



SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telephone in the case of a Borrowing in U.S. Dollars and in writing in the case
of a Borrowing in a Foreign Currency  in the case of a CDOR Borrowing or
Eurocurrency Borrowing denominated in U.S. Dollars, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing, in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency or a EURIBOR Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing, or  in the case of a
Canadian Prime Rate Borrowing or an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of a Canadian Prime Rate Borrowing or an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Company. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:


(i)    the name of the Borrower that will receive the requested Borrowing;


(ii)    the currency and the aggregate amount of the requested Borrowing;


(iii)    the date of such Borrowing, which shall be a Business Day;


(iv)    whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a CDOR Borrowing, a Eurocurrency Borrowing or a EURIBOR Borrowing, as
applicable;


(v)    in the case of a CDOR Borrowing, a Eurocurrency Borrowing or a EURIBOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and


(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be  in the case of a Borrowing denominated
in U.S. Dollars, an ABR Borrowing,  in the case of a Borrowing denominated in
Canadian Dollars, a Canadian Prime Rate Borrowing, in the case of a Borrowing
denominated in Euros, a EURIBOR Borrowing and in the case of a Borrowing
denominated in any other Foreign Currency, a Eurocurrency Borrowing. If no
Interest Period is specified with respect to any requested CDOR Borrowing,
Eurocurrency Borrowing or EURIBOR Borrowing, then the Company shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details
    47



--------------------------------------------------------------------------------



thereof and of the amount of such Lender’s Revolving Loan to be made as part of
the requested Borrowing.


SECTION 2.04 Increase in Revolving Commitments.


(a)    Request for Increase. Provided there exists no Default, the Company may,
at any time and from time to time, request, by notice to the Administrative
Agent, the Administrative Agent’s approval of an increase of the aggregate
Revolving Commitments (a “Revolving Commitment Increase”) within the limitations
hereafter described, which request shall set forth the amount of each such
requested Revolving Commitment Increase. The Administrative Agent shall notify
all the Lenders of any such request and provide them the first right to
participate in the same proportions that their respective Applicable Percentages
bear to those of all the Lenders who elect to participate therein. Within twenty
(20) days of such request, the Administrative Agent shall advise the Company of
its approval or disapproval of such request; failure to so advise the Company
shall constitute disapproval. If the Administrative Agent approves any such
Revolving Commitment Increase, then the aggregate Revolving Commitments may be
so increased (up to the amount of such approved Revolving Commitment Increase)
by having one or more of the Lenders increase the amount of their then existing
Revolving Commitments and, if the existing Lenders do not choose to participate
to the extent necessary for the applicable Revolving Commitment Increase to be
provided entirely by the existing Lenders, by having one or more new banks or
financial institutions become the Lenders party to this Agreement. Any Revolving
Commitment Increase shall be subject to the following limitations and
conditions:  any Revolving Commitment Increase shall not be less than
$10,000,000 (and shall be in integral multiples of $10,000,000 if in excess
thereof);  no Revolving Commitment Increase shall increase the aggregate
Revolving Commitments to an amount in excess of $250,000,000;  the provisions of
Section 9.04(b) shall apply in respect of any Increasing Lender that is not a
Lender before the Revolving Commitment Increase, as if such Increasing Lender
were an assignee of a Revolving Commitment,  the Borrowers shall have executed
and delivered to the Administrative Agent such Note or Notes as the applicable
Increasing Lender requests to reflect such Revolving Commitment Increase (or, in
the case of a new Lender, such Lender’s Revolving Commitment);  the Company
shall have delivered a certificate executed by an Authorized Officer of the
Company and dated the effective date of such Revolving Commitment Increase, to
the effect that the conditions set forth in Section 4.02 shall be satisfied
(with all references in such paragraphs to a Borrowing being deemed to be
references to such Revolving Commitment Increase and attaching resolutions of
the Borrowers approving such Revolving Commitment Increase);  the Subsidiary
Guarantors shall have consented in writing to the Revolving Commitment Increase
and shall have agreed in writing that their respective Subsidiary Guaranties
continue in full force and effect; and the Company, the Subsidiary Guarantors
and each Increasing Lender shall have executed and delivered such other
instruments and documents as the Administrative Agent shall have reasonably
requested in connection with such Revolving Commitment Increase, in the case of
the documents required under clauses (iv) through (vii) above, in form and
substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall provide written notice to all of the Lenders
hereunder of any Revolving Commitment Increase.


    48



--------------------------------------------------------------------------------



(b)    Revolving Loans by Increasing Lenders. Upon the effective date of any
increase in the aggregate Revolving Commitments pursuant to the provisions
hereof, which effective date shall be mutually agreed upon by the Company, each
Increasing Lender and the Administrative Agent, each Increasing Lender shall
make a payment to the Administrative Agent in an amount sufficient, upon the
application of such payments by all Increasing Lenders to the reduction of the
outstanding Revolving Loans held by the Lenders, to cause the principal amount
outstanding under the Revolving Loans made by each Lender (including, as
applicable, any Increasing Lender) to be in the amount of its Applicable
Percentage (upon the effective date of such increase). The Borrowers hereby
irrevocably authorize each Increasing Lender to fund to the Administrative Agent
the payment required to be made pursuant to the immediately preceding sentence
for application to the reduction of the outstanding Revolving Loans held by the
other the Lenders hereunder. If, as a result of the repayment of the Revolving
Loans provided for in this Section 2.04(b), any payment of a Eurocurrency
Borrowing, CDOR Borrowing or EURIBOR Borrowing occurs on a day which is not the
last day of the applicable Interest Period, the Borrowers will pay to the
Administrative Agent for the benefit of any of the Lenders holding such
Borrowing any loss or cost incurred by such Lender resulting therefrom in
accordance with Section 2.16. Upon the effective date of such increase in the
aggregate Revolving Commitments, all Eurocurrency Loans denominated in U.S.
Dollars outstanding hereunder (including any Revolving Loans made by the
Increasing Lenders on such date) shall be ABR Loans, subject to the Company’s
right to convert the same to Eurocurrency Loans on or after such date in
accordance with the provisions of Section 2.08.


(c)    Increasing Lenders’ Participation in Letters of Credit. Upon the
effective date of any increase in the aggregate Revolving Commitments and the
making of the Revolving Loans by the Increasing Lenders in accordance with the
provisions of Section 2.04(b), each Increasing Lender shall also be deemed to
have irrevocably and unconditionally purchased and received, without recourse or
warranty, from the Lenders party to this Agreement immediately prior to the
effective date of such increase, an undivided interest and participation in any
Letters of Credit then outstanding, ratably, such that each Lender (including
each Increasing Lender) holds a participation interest in each such Letter of
Credit in proportion equal to its Applicable Percentage upon the effective date
of such increase in the aggregate Revolving Commitments.


(d)    No Obligation to Increase Revolving Commitment. Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment or agreement on the
part of the Borrowers or the Administrative Agent to give or grant any Lender
the right to increase its Revolving Commitment hereunder at any time or a
commitment or agreement on the part of any Lender to increase its Revolving
Commitment hereunder at any time, and no Revolving Commitment of a Lender shall
be increased without its prior written approval, which it may grant or deny in
its sole discretion.


SECTION 2.05 Swingline Loans.


(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans denominated in Canadian Dollars to the
Canadian Borrowers and Swingline Loans denominated in U.S. Dollars or Canadian
Dollars to the Company from time to
    49



--------------------------------------------------------------------------------



time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in  the aggregate principal amount of
outstanding Swingline Loans exceeding $30,000,000 or  the Swingline Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Swingline Borrowers may borrow, prepay and
reborrow Swingline Loans.


(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or electronic mail),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan, as well as the name of the Swingline Borrower that will receive
the Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the applicable Swingline Borrower by means
of a credit to the general deposit account of such Swingline Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan.


(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Swingline Borrowers (or other
party on behalf of any Swingline Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of
    50



--------------------------------------------------------------------------------



participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Company for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Swingline Borrowers of any default in the payment thereof.


SECTION 2.06 Letters of Credit.


(a)    General. Subject to the terms and conditions set forth herein, the
Company may request the issuance of Letters of Credit for its own account or for
the account of any Subsidiary, and denominated in U.S. Dollars or a Foreign
Currency, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
For the avoidance of doubt, no Borrower other than the Company may request the
issuance of Letters of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control. Each Issuing Bank agrees to issue such Letters of Credit, provided
however, such Letters of Credit issued by such Issuing Bank shall not exceed
such Issuing Bank’s Letter of Credit Commitments. Notwithstanding anything
herein to the contrary, the Issuing Bank shall have no obligation hereunder to
issue, and shall not issue, any Letter of Credit (i) the proceeds of which would
be made to any Person (y) to fund any activity or business of or with any
Sanctioned Person, or in any Sanctioned Country or (z) in any manner that would
result in a violation of any Sanctions by any party to this Agreement, (ii) if
any order, judgment or decree of any Governmental Authority shall by its terms
purport to enjoin or restrain such Issuing Bank from issuing such Letter of
Credit, or any law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or, in the case of any Borrower, shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital or liquidity requirement, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense, in each case for which such Issuing Bank is
not otherwise compensated hereunder, or (iii) if such Letter of Credit is not in
the currency approved for issuance by such Issuing Bank. The issuance of Letters
of Credit by any Issuing Bank shall be subject to customary procedures of such
Issuing Bank.


(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date
    51



--------------------------------------------------------------------------------



on which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, whether such Letter
of Credit is to be denominated in U.S. Dollars or one of the Foreign Currencies
in which case such Foreign Currency shall be specified, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Company also shall have entered into a continuing agreement
(or other letter of credit agreement) for the issuance of letters of credit
and/or submit a letter of credit application, in each case, as required by the
Issuing Bank and using the Issuing Bank’s standard form (each, a “Letter of
Credit Agreement”). In the event of inconsistency between terms of this
Agreement and the terms and conditions of any Letter of Credit Agreement, the
terms and conditions of this Agreement shall control. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) (x) the aggregate undrawn amount of all outstanding
Letters of Credit issued by any Issuing Bank at such time plus (y) the aggregate
amount of all LC Disbursements made by such Issuing Bank that have not yet been
reimbursed by or on behalf of the Borrower at such time shall not exceed its
Letter of Credit Commitment, (ii) the LC Exposure shall not exceed the total
Letter of Credit Commitments, (iii) the LC Exposure shall not exceed the Letter
of Credit Sublimit, (iv) the total Revolving Credit Exposures shall not exceed
the aggregate Revolving Commitments and (v) the Foreign Currency Exposure shall
not exceed the Foreign Currency Sublimit. The Company may, at any time and from
time to time, reduce the Letter of Credit Commitment of any Issuing Bank with
the consent of such Issuing Bank; provided that the Company shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in clauses (i) through (v) above shall not
be satisfied.


(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of  the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and  the date that
is five (5) Business Days prior to the Termination Date; provided, however, that
 any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extent beyond the date
referred to in clause (ii) above, except as hereinafter provided);  Letters of
Credit may have tenors longer than one year, but in no event longer than three
years, so long as the LC Exposure of all such Letters of Credit does not exceed
$50,000,000 at any time; and  the expiration date of a Letter of Credit may be
up to one year later than the date referred to in clause (ii) above if the
Issuing Bank consents to the issuance of such Letter of Credit in its sole
discretion, which consent may be subject to, among other things, the provision
of cash collateral by the Company in respect of such Letter of Credit in a
manner satisfactory to the Issuing Bank.


(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s
    52



--------------------------------------------------------------------------------



Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.


(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, New York City time, on  the Business Day that
the Company receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or  the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $500,000, the Company may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with a Canadian Prime Rate Borrowing,
an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and, to the
extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting Canadian Prime Rate Borrowing, ABR
Revolving Borrowing or Swingline Loan. If the Company fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that the Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such the Lenders and the Issuing Bank as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of a Canadian Prime Rate Loan, ABR Revolving Loan or Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Company of its obligation to reimburse such LC Disbursement.
    53



--------------------------------------------------------------------------------



(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of  any lack of validity or enforceability of any Letter of Credit,
any Letter of Credit Agreement or this Agreement, or any term or provision
therein,  any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect,  payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or  any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of set-off against, the Company’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms, any error in translation or any consequence
arising from causes beyond the control of the Issuing Bank; provided that the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g)    Disbursement Procedures. The Issuing Bank shall, within the time allowed
by applicable law or the specific terms of the applicable Letter of Credit
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Company by
telephone (confirmed in writing), telecopy or electronic mail of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Company of their obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.
    54



--------------------------------------------------------------------------------



(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse the Issuing Bank for such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Company reimburse such
LC Disbursement, at the rate per annum then applicable to Canadian Prime Rate
Revolving Loans (if the LC Disbursement is in Canadian Dollars) or ABR Revolving
Loans (if the LC Disbursement is in U.S. Dollars); provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(e) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.


(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,  the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and  references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit or extend or otherwise amend any existing Letter of Credit.


(j)    Subject to the appointment and acceptance of a successor Issuing Bank,
the Issuing Bank may resign as the Issuing Bank at any time upon thirty days’
prior written notice to the Administrative Agent, the Company and the Lenders,
in each case, such resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.


(k)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than
fifty percent (50%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any of the Borrowers described in clause (h) or (i) of Section 7.01.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the
    55



--------------------------------------------------------------------------------



Borrowers under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed, together with related fees, costs and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Company for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of the Lenders with LC Exposure representing greater than
fifty percent (50%) of the total LC Exposure), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Company is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Company within three Business Days after all Events of
Default have been cured or waived.


(l)    Existing Letters of Credit; Assumption of Existing Letter of Credit
Denominated in Canadian Dollars. The Existing Letters of Credit shall be Letters
of Credit hereunder for all purposes and shall be deemed to have been issued
under this Agreement.


(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder supports any obligations of, or is for
the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, the Company shall reimburse,
indemnify and compensate the Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Company and irrevocably
waives any and all defenses that might otherwise be available to it as a
guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Company hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Company, and that the Company’s business derives substantial benefits from
the businesses of such Subsidiaries.


SECTION 2.07 Funding of Borrowings.


(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. Except in respect of
the provisions of this Agreement covering reimbursement of Letters of Credit,
the Administrative Agent will make such Loans available to the applicable
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Company or the applicable Borrower, maintained with the
Administrative Agent in Tulsa, Oklahoma or elsewhere and
    56



--------------------------------------------------------------------------------



designated by the Company in the applicable Borrowing Request; provided that ABR
Revolving Loans and Canadian Prime Rate Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at  in the case of such Lender, the greater of the NYFRB and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or  in the
case of such Borrower, the interest rate applicable to the subject Loan. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.


SECTION 2.08 Interest Elections.


(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a CDOR Revolving Borrowing,
Eurocurrency Revolving Borrowing or EURIBOR Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Company may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a CDOR Revolving Borrowing, Eurocurrency
Revolving Borrowing or EURIBOR Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing; provided that a Borrowing in one
currency may only be converted to another Type of Borrowing denominated in the
same currency as the Borrowing to be so converted. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.


(b)    To make an election pursuant to this Section, the Company shall notify
the Administrative Agent of such election by telephone in the case of a
Borrowing in U.S. Dollars and in writing in the case of a Borrowing in a Foreign
Currency, in each case, by the time that a Borrowing Request would be required
under Section 2.03 if the Company were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written
    57



--------------------------------------------------------------------------------



Interest Election Request in a form approved by the Administrative Agent and
signed by the Company.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions of a
Borrowing, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing, if in Canadian Dollars, is to be a
Canadian Prime Rate Borrowing or a CDOR Borrowing, or, if in U.S. Dollars, is to
be an ABR Borrowing or a Eurocurrency Borrowing; and


(iv)    if the resulting Borrowing is a CDOR Borrowing, Eurocurrency Borrowing
or EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.


If any such Interest Election Request requests a CDOR Borrowing, Eurocurrency
Borrowing or EURIBOR Borrowing but does not specify an Interest Period, then the
Company shall be deemed to have selected an Interest Period of one month.


(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each Borrowing affected by such Interest Election Request.


(e)    If the Company fails to deliver a timely Interest Election Request with
respect to a CDOR Borrowing, a Eurocurrency Borrowing or a EURIBOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall in the case of a Borrowing denominated in U.S. Dollars, be
converted to an ABR Borrowing,  in the case of a Borrowing denominated in
Canadian Dollars, be converted to a Canadian Prime Rate Borrowing and  in the
case of a Borrowing denominated in any other Foreign Currency, automatically
continue as a Eurocurrency Borrowing or EURIBOR Borrowing, as the case may be,
with an Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing then  no
outstanding Borrowing in U.S. Dollars may be converted to or continued as a
Eurocurrency Borrowing,  unless repaid, each Eurocurrency Borrowing in U.S.
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto,  no outstanding Borrowing in Canadian Dollars may be
converted to or continued as a
    58



--------------------------------------------------------------------------------



CDOR Borrowing and unless repaid, each CDOR Borrowing shall be converted to a
Canadian Prime Rate Borrowing at the end of the Interest Period applicable
thereto.


SECTION 2.09 Termination and Reduction of Revolving Commitments.


(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Termination Date.


(b)    The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that each reduction of the Revolving Commitments
shall be in an amount that is an integral multiple of $5,000,000 and not less
than $5,000,000, and  the Company shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11(a),  the aggregate Revolving Credit Exposures would
exceed the aggregate Revolving Commitments or  the Foreign Currency Exposure
would exceed the Foreign Currency Sublimit.


(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.


SECTION 2.10 Repayment of Loans; Evidence of Debt.


(a)    Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Borrower on the Termination Date. Each
Swingline Borrower hereby unconditionally promises to pay to the Swingline
Lender the then unpaid principal amount of each Swingline Loan of such Borrower
on the earlier of the Termination Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two (2) Business Days after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing is made to a Swingline Borrower, such Borrower
shall repay all Swingline Loans of such Borrower then outstanding, which may be
made by the Administrative Agent’s application of the proceeds of any such
Borrowing to such outstanding Swingline Loans.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan
    59



--------------------------------------------------------------------------------



made by such Lender, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
 the amount of each Loan made hereunder, the currency, Class and Type thereof
and the Interest Period applicable thereto,  the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and  the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, Agent shall prepare and the Borrowers shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.11 Prepayment of Loans.


(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with this paragraph. The Company shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) of any
prepayment by the Borrowers hereunder  in the case of prepayment of a CDOR
Borrowing or Eurocurrency Borrowing denominated in U.S. Dollars, by telephone
(confirmed by telecopy or electronic mail) not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of prepayment,  in the case
of a Eurocurrency Borrowing denominated in a Foreign Currency or a EURIBOR
Borrowing, in writing not later than 11:00 a.m., Local Time, (3) Business Days
before the date of payment,  in the case of prepayment of a Canadian Prime Rate
Borrowing or an ABR Borrowing, by telephone (confirmed by telecopy or electronic
mail) not later than 11:00 a.m., New York City time, one Business Day before the
date of prepayment or  in the case of prepayment of a Swingline Loan, by
telephone (confirmed by telecopy or electronic mail) not later than 12:00 noon,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Commitments as contemplated by Section 2.09, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section
    60



--------------------------------------------------------------------------------



2.09. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in Section
2.02. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.


(b)    If at any time, other than as a result of fluctuations in currency
exchange rates,  the aggregate Revolving Credit Exposures (calculated in
accordance with Section 1.05(b) as of the most recent Computation Date) exceed
the aggregate Revolving Commitments,  the Foreign Currency Exposure (calculated
in accordance with Section 1.05(b) as of the most recent Computation Date)
exceeds the Foreign Currency Sublimit or  the aggregate LC Exposure (calculated
in accordance with Section 1.05(b) as of the most recent Computation Date)
exceeds the Letter of Credit Sublimit, or  solely as a result of fluctuations in
currency exchange rates,  the aggregate Revolving Credit Exposures (so
calculated) exceed 105% of the aggregate Revolving Commitments,  the Foreign
Currency Exposure (so calculated) exceeds 105% the Foreign Currency Sublimit or
 the aggregate LC Exposure (so calculated) exceeds 105% of the Letter of Credit
Sublimit, the Borrowers shall in each case immediately repay Borrowings or cash
collateralize LC Exposure pursuant to Section 2.06(k), as applicable, in an
aggregate principal amount sufficient to cause the aggregate Revolving Credit
Exposures (so calculated) to be less than or equal to the aggregate Revolving
Commitments, the Foreign Currency Exposure (so calculated) to be less than or
equal to the Foreign Currency Sublimit and the aggregate LC Exposure (so
calculated) to be less than or equal to the Letter of Credit Sublimit, as
applicable.


SECTION 2.12 Fees; Cost of Audits.


(a)    The Borrowers agree to pay to the Administrative Agent for the account of
each Lender an unused fee (the “Unused Fee”), which shall accrue at the
Applicable Margin for Unused Fees described in the definition of “Applicable
Margin” on the daily unutilized amount of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates. Accrued Unused Fees
shall be payable in arrears on the first day of each fiscal quarter (currently
January 1, April 1, July 1, and October 1 of each year) and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the Effective Date; provided that any Unused Fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand. All
Unused Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of calculating the unutilized Revolving
Commitment of each Lender, Swingline Loans made by or deemed made by such Lender
shall not count as utilization.


(b)    The Company agrees to pay  to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Margin
for Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable
    61



--------------------------------------------------------------------------------



to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and  to the Issuing Bank a fronting fee of 0.125% per annum of
the face of amount of each Letter of Credit, as well as the Issuing Bank’s
standard fees with respect to the issuance, documentation, processing,
amendment, renewal or extension of any Letter of Credit or processing of
drawings, fees, and other standard costs and charges, of the Issuing Bank
relating to the Letters of Credit as from time to time in effect. Participation
fees and fronting fees accrued through and including the last day of March,
June, September and December of each year shall be payable on the third Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).


(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.


(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


(e)    The Company shall pay the cost of all audits, inspections, valuations
and/or field examinations conducted pursuant to Section 5.06; provided that if
no Event of Default shall be continuing, the Company shall not be required to
pay for  any such audit, inspection, valuation and/or field examination
conducted prior to the date one (1) year after the Effective Date or  more than
two (2) such audits, inspections, valuations and/or field examinations per
calendar year.


SECTION 2.13 Interest.


(a)    The Loans comprising each ABR Borrowing (including each Swingline Loan
denominated in U.S. Dollars) shall bear interest at the Alternate Base Rate plus
the Applicable Margin. The Loans comprising each Canadian Prime Rate Borrowing
(including each Swingline Loan denominated in Canadian Dollars) shall bear
interest at the Canadian Prime Rate plus the Applicable Margin.


(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest in
the case of a Eurocurrency Revolving Loan, at the Adjusted LIBO Rate or the
Adjusted EURIBOR
    62



--------------------------------------------------------------------------------



Rate, as applicable, for the Interest Period in effect for such Borrowing plus
the Applicable Margin.


(c)    The Loans comprising each CDOR Borrowing shall bear interest at the
Canadian Dealer Offered Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.


(d)    The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.


(e)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to  in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section,  in the case of overdue interest on any Eurocurrency Loan
denominated in Foreign Currencies, any CDOR Loan or any EURIBOR Loan, 2% plus
the rate applicable to such Loan as provided in paragraph (b), (c) or (d) of
this Section, as applicable,  in the case of any other amount (other than any
amount denominated in Canadian Dollars), 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or  in the case of any other
amount denominated in Canadian Dollars, 2% plus the rate applicable to Canadian
Prime Rate Loans as provided in paragraph (a) of this Section.


(f)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that  interest accrued pursuant to paragraph (e) of this
Section shall be payable on demand,  in the event of any repayment or prepayment
of any Loan (other than a prepayment of a Canadian Prime Rate Revolving Loan or
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and  in the event of any conversion of any CDOR
Loan, Eurocurrency Loan or EURIBOR Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(g)    All interest hereunder shall be computed on the basis of a year of 360
days, except that  interest on Borrowings denominated in Sterling and Canadian
Dollars and  interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate, in each case, shall be
computed on the basis of a year of 365 days (or, except in the case of
Borrowings denominated in Sterling, 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate, Canadian Prime Rate, Canadian Dealer Offered Rate, Eurocurrency Rate,
EURIBOR Rate or LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.


    63



--------------------------------------------------------------------------------



(h)    For purposes of the Interest Act (Canada), where in this Agreement or any
other Loan Document a rate of interest is to be calculated on the basis of a
year of 360, 365 or 366 days, the yearly rate of interest to which the rate is
equivalent is the rate multiplied by the number of days in the year for which
the calculation is made and divided by 360, 365 or 366, as applicable.


(i)    If any provision of this Agreement or of any of the other Loan Documents
would obligate any Credit Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows:  firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this Section
2.13, and  thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Credit Parties shall be
entitled, by notice in writing to the Administrative Agent, to obtain
reimbursement from the Lenders in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
Lenders to the Borrowers. Any amount or rate of interest referred to in this
paragraph (i) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the earliest possible date to the Termination Date and, in the event
of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.


SECTION 2.14 Alternate Rate of Interest; Illegality.


(a)    If, at the time the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period, the
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable currency for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the LIBO
Rate, EURIBOR Rate or CDOR Rate, as the case may be, for such Interest Period
for the relevant Borrowing shall be the Reference Bank Rate; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, that if less than two
Reference Banks shall supply a rate to the Administrative Agent for purposes of
determining such rate for such Borrowing,  if such Borrowing shall be requested
in
    64



--------------------------------------------------------------------------------



U.S. Dollars, then such Borrowing shall be made as an ABR Borrowing, if such
Borrowing shall be requested in Canadian Dollars, then such Borrowing shall be
made as a Canadian Prime Rate Borrowing and if such Borrowing shall be requested
in any other currency, the request for such Borrowing shall be ineffective.


(b)    Subject to clauses (c), (d), (e), (f), (g) and (h) of this Section 2.14,
if prior to the commencement of any Interest Period for a CDOR Borrowing, a
Eurocurrency Borrowing or a EURIBOR Borrowing:


(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Canadian
Dealer Offered Rate or the Adjusted EURIBOR Rate or the EURIBOR Rate, as
applicable (including because the Relevant Screen Rate is not available or
published on a current basis), for the applicable Agreed Currency and such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time; or


(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the Canadian Dealer Offered Rate or the
EURIBOR Rate, as applicable, for the applicable Agreed Currency for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans included in such Borrowing for
the applicable Agreed Currency and such Interest Period;


then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist,  no
outstanding Borrowing of U.S. Dollars or Canadian Dollars shall be converted to
or continued as a Eurocurrency Borrowing or CDOR Borrowing, as applicable, and
any Interest Election Request requesting such conversion or continuation shall
be ineffective,  no outstanding Eurocurrency Borrowing in any Foreign Currency
or EURIBOR Borrowing shall be continued and any Interest Election Request
requesting such continuation shall be ineffective,  if any Borrowing Request
requests a Eurocurrency Borrowing in U.S. Dollars, such Borrowing shall be made
as an ABR Borrowing,  if any Borrower Request requests a Eurocurrency Borrowing
in an Alternative Currency, then such request shall be ineffective, (E) if any
Borrowing Request requests a CDOR Borrowing, such Borrowing shall be made as a
Canadian Prime Rate Borrowing and (F) if any Borrowing Request requests a
EURIBOR Borrowing, such request shall be ineffective; provided that if the
circumstances giving rise to such notice affect less than all Types of
Borrowings, then the other Types of Borrowings shall be permitted. Furthermore,
if any Eurocurrency Loan in any Agreed Currency is outstanding on the date of
the Company’s receipt of the notice from the Administrative Agent referred to in
this Section 2.14(b) with respect to a Relevant Rate applicable to such
Eurocurrency Loan, then (i) if such Eurocurrency Loan is denominated in dollars,
then on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), such Loan shall be
converted by the Administrative Agent to, and shall constitute, an ABR Loan
    65



--------------------------------------------------------------------------------



denominated in dollars on such day or (ii) if such Eurocurrency Loan is
denominated in any Agreed Currency (other than dollars), then such Loan shall,
on the last day of the Interest Period applicable to such Loan (or the next
succeeding Business Day if such day is not a Business Day), at the Company’s
election prior to such day: (A) be prepaid by the Borrowers on such day or (B)
be converted by the Administrative Agent to, and (subject to the remainder of
this subclause (B)) shall constitute, an ABR Loan denominated in dollars (in an
amount equal to the Dollar Equivalent of such Agreed Currency) on such day (it
being understood and agreed that if the Borrowers do not so prepay such Loan on
such day by 12:00 noon, local time, the Administrative Agent is authorized to
effect such conversion of such Eurocurrency Loan into an ABR Loan denominated in
dollars), and, in the case of such subclause (B), upon the Company’s receipt of
notice from the Administrative Agent that the circumstances giving rise to the
aforementioned notice no longer exist, such ABR Loan denominated in dollars
shall then be converted by the Administrative Agent to, and shall constitute, a
Eurocurrency Loan denominated in such original Agreed Currency (in an amount
equal to the Alternative Currency Equivalent of such Agreed Currency) on the day
of such notice being given to the Company by the Administrative Agent.


(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document and (y)
if a Benchmark Replacement is determined in accordance with clause (3) of the
definition of “Benchmark Replacement” for such Benchmark Replacement Date, such
Benchmark Replacement will replace such Benchmark for all purposes hereunder and
under any Loan Document in respect of any Benchmark setting at or after 5:00
p.m. (New York City time) on the fifth (5th) Business Day after the date notice
of such Benchmark Replacement is provided to the Lenders without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document so long as the Administrative Agent has not received, by
such time, written notice of objection to such Benchmark Replacement from
Lenders comprising the Required Lenders.


(d)    Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, solely with respect
to a Loan denominated in dollars, if a Term SOFR Transition Event and its
related Benchmark Replacement Date have occurred prior to the Reference Time in
respect of any setting of the then-current Benchmark, then the applicable
Benchmark Replacement will replace the then-current Benchmark for all purposes
hereunder or under any Loan Document in respect of such Benchmark setting and
subsequent Benchmark settings, without any amendment to, or further action or
consent of any other party to, this Agreement or any other Loan Document;
provided that, this clause (d) shall not be effective unless the Administrative
Agent has delivered to the Lenders and the Company a Term SOFR Notice. For the
avoidance of doubt, the Administrative Agent shall not be required
    66



--------------------------------------------------------------------------------



to deliver a Term SOFR Notice after a Term SOFR Transition Event and may do so
in its sole discretion.


(e)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.


(f)    The Administrative Agent will promptly notify the Company and the Lenders
of  any occurrence of a Benchmark Transition Event, a Term SOFR Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, the implementation of any Benchmark Replacement, the
effectiveness of any Benchmark Replacement Conforming Changes, the removal or
reinstatement of any tenor of a Benchmark pursuant to clause (d) above and the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or, if applicable, any Lender (or group of Lenders) pursuant to this Section
2.14, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Loan Document, except, in each case, as expressly required pursuant to
this Section 2.14.


(g)    Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement),  if the then-current Benchmark is a term rate (including
Term SOFR or LIBO Rate) and either any tenor for such Benchmark is not displayed
on a screen or other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion or the
regulatory supervisor for the administrator of such Benchmark has provided a
public statement or publication of information announcing that any tenor for
such Benchmark is or will be no longer representative, then the Administrative
Agent may modify the definition of “Interest Period” for any Benchmark settings
at or after such time to remove such unavailable or non-representative tenor and
if a tenor that was removed pursuant to clause (i) above either is subsequently
displayed on a screen or information service for a Benchmark (including a
Benchmark Replacement) or is not, or is no longer, subject to an announcement
that it is or will no longer be representative for a Benchmark (including a
Benchmark Replacement), then the Administrative Agent may modify the definition
of “Interest Period” for all Benchmark settings at or after such time to
reinstate such previously removed tenor.


(h)    Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Company may revoke any request for a Eurocurrency
Borrowing of, conversion to or continuation of Eurocurrency Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, either (x) the Company will be deemed to have converted any request for a
Eurocurrency Borrowing denominated in dollars into a request
    67



--------------------------------------------------------------------------------



for a Borrowing of or conversion to ABR Loans or (y) any Eurocurrency Borrowing
denominated in an Alternative Currency shall be ineffective. During any
Benchmark Unavailability Period or at any time that a tenor for the then-current
Benchmark is not an Available Tenor, the component of ABR based upon the
then-current Benchmark or such tenor for such Benchmark, as applicable, will not
be used in any determination of ABR. Furthermore, if any Eurocurrency Loan in
any Agreed Currency is outstanding on the date of the Company’s receipt of
notice of the commencement of a Benchmark Unavailability Period with respect to
a Relevant Rate applicable to such Eurocurrency Loan, then (i) if such
Eurocurrency Loan is denominated in dollars, then on the last day of the
Interest Period applicable to such Loan (or the next succeeding Business Day if
such day is not a Business Day), such Loan shall be converted by the
Administrative Agent to, and shall constitute, an ABR Loan denominated in
dollars on such day or (ii) if such Eurocurrency Loan is denominated in any
Agreed Currency (other than dollars), then such Loan shall, on the last day of
the Interest Period applicable to such Loan (or the next succeeding Business Day
if such day is not a Business Day), at the Company’s election prior to such day:
(A) be prepaid by the Borrowers on such day or (B) be converted by the
Administrative Agent to, and (subject to the remainder of this subclause (B))
shall constitute, an ABR Loan denominated in dollars (in an amount equal to the
Dollar Equivalent of such Agreed Currency) on such day (it being understood and
agreed that if the Company does not so prepay such Loan on such day by 12:00
noon, local time, the Administrative Agent is authorized to effect such
conversion of such Eurocurrency Loan into an ABR Loan denominated in dollars),
and, in the case of such subclause (B), upon any subsequent implementation of a
Benchmark Replacement in respect of such Agreed Currency pursuant to this
Section 2.14, such ABR Loan denominated in dollars shall then be converted by
the Administrative Agent to, and shall constitute, a Eurocurrency Loan
denominated in such original Agreed Currency (in an amount equal to the
Alternative Currency Equivalent of such Agreed Currency) on the day of such
implementation, giving effect to such Benchmark Replacement in respect of such
Agreed Currency.


SECTION 2.15 Increased Costs.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate or the Adjusted
EURIBOR Rate) or the Issuing Bank;


(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or


(iii)    subject any Recipient to any Taxes (other than  Indemnified Taxes,
 Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and  Connection
    68



--------------------------------------------------------------------------------



Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.


(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


    69



--------------------------------------------------------------------------------



SECTION 2.16 Break Funding Payments. In the event of  the payment of any
principal of any Eurocurrency Loan, CDOR Loan or EURIBOR Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.11),
 the conversion of any Eurocurrency Loan denominated in U.S. Dollars or CDOR
Loan other than on the last day of the Interest Period applicable thereto,  the
failure to borrow, convert, continue or prepay any Eurocurrency Loan, CDOR Loan
or EURIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(a) and is
revoked in accordance therewith), or  the assignment of any Eurocurrency Loan,
CDOR Loan or EURIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to Section
2.19, then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of  the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate, Adjusted EURIBOR Rate, the Canadian Dealer Offered Rate or
the EURIBOR Rate, as applicable, plus the Applicable Margin that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over  the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
London or European interbank market, or for Canadian Dollar deposits of a
comparable amount and period to such CDOR Loan from other banks in the Canadian
bankers’ acceptance market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


SECTION 2.17 Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
    70



--------------------------------------------------------------------------------



(b)    Payment of Other Taxes by the Borrowers. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.17,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(d)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrowers
have not already indemnified the Administrative Agent for such Indemnified Taxes
and without limiting the obligation of the Borrowers to do so), any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register and any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).


(f)    Status of the Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of
    71



--------------------------------------------------------------------------------



withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or before the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), an executed copy of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;


(2)    an executed copy of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a
    72



--------------------------------------------------------------------------------



certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
    73



--------------------------------------------------------------------------------



Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.


(g)    Additional United Kingdom Withholding Tax Matters.


(i)    Subject to (ii) below, each Lender and each U.K. Borrower that makes a
payment to such Lender shall cooperate in completing in a timely manner any
procedural formalities necessary for such U.K. Borrower to obtain authorization
to make such payment without withholding or deduction for Taxes imposed under
the laws of the United Kingdom.


(ii)    (A) A Lender on the Effective Date that holds a passport under the HMRC
DT Treaty Passport scheme and wishes such scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to each U.K. Borrower and the Administrative Agent; and


(B)    a Lender that becomes a Lender hereunder after the Effective Date that
(1) holds a passport under the HMRC DT Treaty Passport scheme and (2) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to each U.K. Borrower and the
Administrative Agent, and


(C)    upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (g)(i) above.


(iii)    If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, the
U.K. Borrower(s) shall make a DTTP Filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:


(A)    each U.K. Borrower making a payment to such Lender has not made a DTTP
Filing in respect of such Lender; or


(B)    each U.K. Borrower making a payment to such Lender has made a DTTP Filing
in respect of such Lender but:


(1)    such DTTP Filing has been rejected by HM Revenue & Customs; or
    74



--------------------------------------------------------------------------------



(2)    HM Revenue & Customs has not given such U.K. Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such DTTP Filing;

and in each case, such U.K. Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and such U.K. Borrower shall cooperate
in completing in a timely manner any additional procedural formalities necessary
for such U.K. Borrower to obtain authorization to make that payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.


(iv)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, no
U.K. Borrower shall make a DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of that Lender’s Revolving
Commitment(s) or its participation in any Loan unless the Lender otherwise
agrees.


(v)    Each U.K. Borrower shall, promptly on making a DTTP Filing, deliver a
copy of such DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.


(vi)    Each Lender shall notify promptly the Company and Administrative Agent
if it determines in its sole discretion that it is ceases to be entitled to
claim the benefits of an income tax treaty to which the United Kingdom is a
party with respect to payments made by any U.K. Borrower hereunder.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to
    75



--------------------------------------------------------------------------------



require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.


(k)    Grandfathered Obligation Status. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Effective Date, the Borrowers and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)    The Borrowers shall make each payment or prepayment required to be made
by the Borrowers hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set off, recoupment
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at the account as the
Administrative Agent shall from time to time specify in a notice delivered to
the Company, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the currency in which the applicable Obligations are
denominated, and, if not otherwise specified, in U.S. Dollars.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
 first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and  second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
    76



--------------------------------------------------------------------------------



entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other the Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that  if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and  the provisions
of this paragraph shall not be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrowers consent to the foregoing and agree, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.


(d)    Unless the Administrative Agent shall have received notice from any
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment or prepayment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in Foreign Currencies).


(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter
    77



--------------------------------------------------------------------------------



received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.


(f)    Notwithstanding the foregoing Section 2.18 or anything else to the
contrary in this Agreement, amounts received from any Credit Party that is not a
Qualified ECP Guarantor shall not be applied to any Excluded Swap Obligation of
such Credit Party.


SECTION 2.19 Mitigation Obligations; Replacement of the Lenders.


(a)    If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
 would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
the case may be, in the future and  would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b)    If any Lender requests compensation under Section 2.15, or if a Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that  the Borrowers shall have received the
prior written consent of the Administrative Agent (and if a Revolving Commitment
is being assigned, the Issuing Bank and the Swingline Lender), which consent
shall not unreasonably be withheld,  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
LC Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and  in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Company, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the
    78



--------------------------------------------------------------------------------



Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender; provided that any such documents shall be without
recourse to or warranty by the parties thereto.


SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)    Unused Fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 9.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize LC Exposure with respect to such Defaulting Lender
in accordance with this Section; fourth, as the Company may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize future LC Exposure with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or Swingline Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to
    79



--------------------------------------------------------------------------------



the payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments without giving effect to clause (d) below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto;


(c)    the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all the Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected the Lenders shall require the consent of such Defaulting Lender;


(d)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:


(i)    all or any part of such Swingline Exposure and LC Exposure of such
Defaulting Lender (other than, in the case of a Defaulting Lender that is the
Swingline Lender, the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not cause  the
sum of all non-Defaulting Lenders’ Revolving Credit Exposures to exceed the
total of all non-Defaulting Lenders’ Revolving Commitments or any non-Defaulting
Revolving Credit Exposure to exceed such non-Defaulting Lender’s Revolving
Commitment and  the conditions set forth in Section 4.02 are satisfied at such
time; provided that, subject to Section 9.19, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;


(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(k);


(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to
    80



--------------------------------------------------------------------------------



such Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s
LC Exposure is cash collateralized;


(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages;


(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all Unused Fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and Letter of Credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;
and


(e)    so long as any Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(d), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(d)(i) (and Defaulting Lenders shall not participate therein); and


(f)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.01 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.09 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to be held as cash
collateral for such Defaulting Lender’s LC Exposure other than any portion of
such LC Exposure that has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the future
funding obligations of such Defaulting Lender of any participation in any Letter
of Credit or Swingline Loan; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a
    81



--------------------------------------------------------------------------------



result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Disbursements and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments hereunder without giving effect to (d)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20(f) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(g)    In the event that the Administrative Agent, the Company, the Issuing Bank
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other the Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.


SECTION 2.21 Illegality. If, in any applicable jurisdiction, the Administrative
Agent, the Issuing Bank or any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the Issuing Bank or any Lender to perform any of
its obligations hereunder or under any other Loan Document, to fund or maintain
its participation in any Loan or issue, make, maintain, fund or charge interest
or fees with respect to any Loan or Letter of Credit to any Foreign Borrower,
such Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest or fees with respect to any such Loan or Letter of Credit shall
be suspended, and to the extent required by applicable Law, cancelled. Upon
receipt of such notice, the Company shall, or shall cause the applicable Foreign
Borrower to,  repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Company or,
if earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period
    82



--------------------------------------------------------------------------------



permitted by applicable law),  to the extent applicable to the Issuing Bank,
cash collateralize that portion of the LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized and  take all reasonable actions requested by such Person to
mitigate or avoid such illegality.


SECTION 2.22 Borrower Representative. The Company is hereby appointed by each
Foreign Borrower as its contractual representative hereunder and under each
other Loan Document, and each of the Foreign Borrowers irrevocably authorizes
the Company to act as the contractual representative of such Foreign Borrower in
regard to this Agreement and the other Loan Documents.


ARTICLE III
Representations and Warranties


The Borrowers represent and warrant to the Administrative Agent and Lenders
that:


SECTION 3.01 Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and the other
Loan Documents have been duly executed and delivered by each Credit Party that
is a party thereto and constitute the legal, valid and binding obligation of
such Credit Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions  do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for the filing of a description of
the entry into a material definitive agreement on either a Current Report on
Form 8-K or Quarterly Report on Form 10-Q with the SEC and except such as have
been obtained or made and are in full force and effect,  will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority,  will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and  will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries other than those Liens which are created or imposed
hereunder or pursuant to the Collateral Documents.
    83



--------------------------------------------------------------------------------



SECTION 3.04 Financial Condition; No Material Adverse Change; Absence of
Default.


(a)    The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended June 30, 2020, reported on by Deloitte & Touche
LLP, independent registered public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP.


(b)    Since June 30, 2020, there has been no adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole, that could reasonably be
expected to have a Material Adverse Effect.


(c)    No Default has occurred and is continuing.


SECTION 3.05 Properties.


(a)    Each of the Company and the other Credit Parties has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


(b)    Each of the Company and the other Credit Parties owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and the
other Credit Parties does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06 Litigation and Environmental Matters.


(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries  as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or  that involve this
Agreement or the Transactions.


(b)    In the ordinary course of its business the officers of the Company
consider the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities to which the Company or its Subsidiaries may be subject due to
Environmental Laws. On the basis of this consideration, except with respect to
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries  has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law,  has become subject to
    84



--------------------------------------------------------------------------------



any Environmental Liability,  has received notice of any claim with respect to
any Environmental Liability or  knows of any basis for any Environmental
Liability. Neither the Company nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal,
state, provincial or territorial investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.


SECTION 3.07 Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.09 Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
 Taxes that are being contested in good faith by appropriate proceedings and for
which the Company or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with Agreement Accounting Principles and as to
which no Lien exists or  to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of any Taxes or other governmental charges are adequate. Each of the
Company and its Subsidiaries has withheld all employee withholdings and has made
all employer contributions to be withheld and made by it pursuant to applicable
law on account of employment insurance and employee income taxes.


SECTION 3.10 ERISA; Canadian Pension and Benefit Plans.


(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect and neither the Company nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
Withdrawal Liability to Multiemployer Plans in excess of $1,000,000 in the
aggregate.


(b)    None of the Company or any of its Subsidiaries has any Canadian Pension
Plan.


(c)    Except where the failure to perform any obligation or make any
withholding, collection or payment, as applicable, could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect:  all obligations of the Company and its Subsidiaries (including
fiduciary, funding, investment, administration and reporting obligations)
    85



--------------------------------------------------------------------------------



required to be performed by them in connection with the Canadian Benefit Plans
and the funding agreements therefor have been performed  all contributions or
premiums required to be made or paid by the Company and its Subsidiaries to the
Canadian Benefit Plans have been made or paid in a timely fashion in accordance
with the terms of such plans and all applicable laws, and  all employee
contributions to the Canadian Benefit Plans by way of authorized payroll
deduction or otherwise have been properly withheld or collected by the Company
and its Subsidiaries and have been fully paid into those plans in compliance
with the plans and applicable laws. There have been no improper withdrawals or
applications of the assets of the Canadian Benefit Plans, except where any such
withdrawals or applications could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. There is no proceeding,
action, suit or claim (other than routine claims for benefits) pending or
threatened involving the Canadian Benefit Plans, and no facts exist which could
reasonably be expected to give rise to that type of proceeding, action, suit or
claim, except where the outcome thereof could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. No
promises of benefit improvements under the Canadian Benefit Plans by the Company
or any of its Subsidiaries have been made except where improvement could not
reasonably be expected to have a Material Adverse Effect.


SECTION 3.11 Plan Assets; Prohibited Transactions; ERISA. Except as to salary
deferrals before they are put into trust, no Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an “employee
benefit plan” (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any “plan” (within the meaning of Section 4975 of the Code). Neither
the execution of this Agreement nor the extending of Loans or issuance of
Letters of Credit hereunder gives rise to a “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Code or results in or
causes an ERISA Event.


SECTION 3.12 Disclosure.


(a)    The Company has disclosed to the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The reports, financial statements, certificates and other information furnished
by or on behalf of the Company to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, do not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.


(b)    As of the Effective Date, to the best knowledge of the Company, the
information included in any Beneficial Ownership Certificate provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.
    86



--------------------------------------------------------------------------------



SECTION 3.13 Subsidiaries. Schedule 3.13 contains an accurate list of and other
information regarding all Subsidiaries of the Company as of the Effective Date,
setting forth  their respective jurisdictions of organization,  the percentage
of their respective Equity Interests owned by the Company and/or other
Subsidiaries and  whether the Subsidiaries are required to be Subsidiary
Guarantors pursuant to Section 5.09. Deliberately omitted from Schedule 3.13 are
Matrix Service, Inc., Panama (formed in Panama) and San Luis Tank S.A. de C.V.
(formed in Mexico), both of which the Company has represented and does hereby
represent to the Administrative Agent and the Lenders are now dormant and
neither of which  the Company has any plan or intention to revive or utilize in
any way or  has any assets or operations whatsoever. All of the issued and
outstanding shares of capital stock or other ownership interests of all
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.


SECTION 3.14 Material Agreements. Neither the Company nor any Subsidiary is
subject to any charter or other corporate restriction which could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in  any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect or  any agreement or instrument evidencing or governing
Indebtedness, including but not limited to any of the Loan Documents.


SECTION 3.15 Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical (excluding the cost of continuation coverage as required
by §4980(B) of the Code or by similar, applicable state insurance laws) and
insurance benefits payable by the Company and its Subsidiaries to its employees
and former employees, as estimated by the Company in accordance with procedures
and assumptions deemed reasonable by the Required Lenders, does not exceed
$500,000.


        SECTION 3.16 Solvency.


(a)    Immediately after the consummation of the transactions to occur on the
date hereof and immediately following the making of each Loan, if any, made on
the date hereof, after giving effect to the application of the proceeds of such
Loans,  the fair value of the assets of the Company and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Company and its Subsidiaries on a
consolidated basis; the present fair saleable value of the property of the
Company and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Company and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;  the Company and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
 the Company and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.
    87



--------------------------------------------------------------------------------



(b)    The Company does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.


SECTION 3.17 Payment and Performance Bonds. Schedule 3.17 sets forth an accurate
list and brief description of all payment and performance bonds to which the
Company or any of its Subsidiaries is a party as of September 30, 2020. No such
bonds (or any application or related documents) currently evidence any
collateral or security of any kind or nature in favor of the Surety thereunder
other than Permitted Encumbrances.


SECTION 3.18 Commercial Tort Claims. As of the Effective Date, neither the
Company nor any of the Subsidiaries owns or has any interest in any “commercial
tort claim” (as that term is defined in 12A Okla. Stat. §1-9-102(a)(13) as of
the Effective Date) that has not been specifically described in a Security
Agreement as part of the collateral thereunder.


SECTION 3.19 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrowers, their Subsidiaries and their respective officers and employees and to
the knowledge of the Borrowers, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrowers, any Subsidiary or to the knowledge of the
Borrowers, any of their respective directors, officers or employees, or to the
knowledge of the Borrowers, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.


SECTION 3.20 Affected Financial Institution. No Credit Party is an Affected
Financial Institution.


SECTION 3.21 Plan Assets. None of the Company or any of its Subsidiaries is an
entity deemed to hold “plan assets” (within the meaning of the Plan Asset
Regulations), and neither the execution, delivery nor performance of the
transactions contemplated under this Agreement, including the making of any Loan
and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.


    88



--------------------------------------------------------------------------------



ARTICLE IV
Conditions


SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied to the
satisfaction of each Lender (or waived in accordance with Section 9.02):


(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement signed on behalf of such party
(which may include any Electronic Signatures transmitted by fax, emailed .pdf or
any other electronic means that reproduces an image of an actual executed
signature page to this Agreement).


(b)    The Administrative Agent shall have received  such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (to the extent
applicable in the relevant jurisdiction) of any of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Credit Parties, this Agreement or the Transactions and  a
certificate of incumbency which identifies by name and title and bears the
signatures of the Authorized Officers of each Credit Party authorized to sign
the Loan Documents to which it is a party and, in the case of the Company, the
Authorized Officers of the Company authorized to submit Borrowing Requests, upon
which certificate the Administrative Agent shall be entitled to rely until
informed of any change in writing by an Authorized Officer, all in form and
substance satisfactory to the Administrative Agent and its counsel.


(c)    The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Company, stating that, as of the Effective Date  no
Default or Event of Default has occurred and is continuing,  the representations
and warranties contained in Article III of this Agreement are true and correct
in all material respects, and  there has been no material adverse change in the
business, assets, operations, or condition of the Company and its Subsidiaries,
taken as a whole, since June 30, 2020.


(d)    The Administrative Agent shall have received a Borrowing Request with
respect to any Revolving Loans to be made on the Effective Date.


(e)    The Administrative Agent shall have received Notes payable to the order
of the appropriate Lenders.


(f)    The Administrative Agent shall have received all Collateral Documents (or
amendments, supplements or ratifications thereof) that may be required by the
Administrative Agent and any other documents, agreements, instruments or
certificates as the Administrative Agent may require in order to evidence the
grant to the Administrative Agent of a Lien against any property of the Company
or any other Credit Party desired by the Administrative Agent or to perfect any
such Lien, all of which shall be Collateral Documents hereunder.


    89



--------------------------------------------------------------------------------



(g)    The Administrative Agent shall have received the Subsidiary Guaranties
duly executed by each Subsidiary Guarantor.


(h)    The Administrative Agent shall have received a completed and
appropriately executed Perfection Certificate in form acceptable to the
Administrative Agent.
(i)    Except as contemplated by Section 5.13, the Administrative Agent shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of  Conner & Winters, LLP, counsel
for the Company, Baker & McKenzie LLP (Toronto office), counsel for Matrix North
American Construction Ltd., an Ontario corporation,  Baker & McKenzie LLP
(London office), counsel for the Euro/Sterling Borrower,  Baker & McKenzie LLP
(Sydney office), counsel for the Australian Borrower,  Lawson & Lundell LLP,
counsel for Matrix Service Canada ULC, an Alberta unlimited liability company
and  Stewart McKelvey, counsel for Matrix SME Canada ULC, a Nova Scotia
unlimited liability company, in each case, in form and substance satisfactory to
the Administrative Agent. The Company hereby requests such counsel to deliver
such opinion.


(j)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including but not limited to
 to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrowers hereunder,  all fees
previously agreed to be paid to the Administrative Agent, to any of the Lenders
and to JPMorgan Chase as Sole Bookrunner and Sole Lead Arranger prior to or on
the Effective Date and  all fees due and payable to the lenders under the
Existing Credit Agreement.


(k)    The Administrative Agent shall have received payment of all accrued and
unpaid interest on the loans outstanding under the Existing Credit Agreement up
to the Effective Date.


(l)    (i) The Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” rules and regulations, including the Patriot Act, that has been
reasonably requested in writing at least three (3) Business Days prior to the
Effective Date by the Lenders and (ii) to the extent a Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least five
days prior to the Effective Date, any Lender that has requested, in a written
notice to the Company at least 10 days prior to the Effective Date, a Beneficial
Ownership Certification in relation to such Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).


(m)    All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Borrowers’ business shall have been obtained and shall be in
full force and effect.


(n)    The Administrative Agent shall have received such other documents and
instruments as it or its counsel may have requested.
    90



--------------------------------------------------------------------------------





SECTION 4.02 Each Credit Event. The obligation of each Lender to make a
Revolving Loan on the occasion of any Revolving Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Revolving Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent limited
to a specific prior date or incorrect as a result of transactions permitted
under the Loan Documents.


(b)    At the time of and immediately after giving effect to such Revolving
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.


(c)    With respect to any Borrowing Request for a Revolving Loan submitted
after the delivery by the Borrowers to the Administrative Agent of a Compliance
Certificate in which the Fixed Charge Coverage Ratio was calculated giving
effect to the first part of clause (b) of the numerator thereof because no Loans
were outstanding on the last day of the applicable four fiscal quarters, the
Company shall deliver a certificate of a Financial Officer setting forth the
calculation of the Fixed Charge Coverage Ratio for the same period as the period
of calculation used in such Compliance Certificate, pro forma as if Loans had
been outstanding on the last day of such period and reflecting compliance with
Section 6.13 for such period.


Each Revolving Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.


ARTICLE V
Affirmative Covenants


Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Lenders that:


SECTION 5.01 Financial Statements; Other Information. The Company will furnish
to the Administrative Agent and each Lender:


(a)    Within ninety (90) days after the close of each of its fiscal years,
copies of the audited consolidated balance sheets of the Company and its
Subsidiaries as at the end of such fiscal year, together with the related
audited consolidated statements of income and statements of comprehensive
income, statements of cash flows and statements of changes in stockholders’
equity for such fiscal year, and the notes thereto, all in reasonable detail,
setting forth in each case in comparative form the audited consolidated figures
as of the end of and for the previous fiscal year, in reasonable detail and
prepared in accordance with Agreement Accounting
    91



--------------------------------------------------------------------------------



Principles, and accompanied by a report and opinion of an independent certified
public accountant reasonably acceptable to the Lenders which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall be unqualified (except for qualifications relating to changes in
accounting principles or practices reflecting changes in generally accepted
accounting principles and required or approved by the Company’s independent
certified public accountants) and not subject to any “going concern” or like
qualification or exception and shall state that such consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Company and Subsidiaries as at the end of such fiscal year and
their consolidated results of operations and cash flows for such fiscal year in
conformity with Agreement Accounting Principles (or words substantially similar
to the foregoing) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards.


(b)    Within forty-five (45) days after the end of the first three fiscal
quarters of the Company’s fiscal year, condensed consolidated balance sheets of
the Company and Subsidiaries as at the end of such fiscal quarter, the related
condensed consolidated statements of income and the related condensed
consolidated statements of comprehensive income, each for such fiscal quarter
and for the portion of the fiscal year then ended and each setting forth in
comparative form the consolidated figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, and the related condensed consolidated statements of cash flows for the
portion of the Company’s fiscal year then ended and the related condensed
consolidated statements of changes in stockholders' equity for the portion of
the Company’s fiscal year then ended and in each case setting forth in
comparative form the consolidated figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Financial
Officer of the Company as fairly presenting the financial condition, results of
operations, cash flows and changes in stockholders’ equity of the Company and
its Subsidiaries in accordance with Agreement Accounting Principles, subject
only to normal year-end audit adjustments and the absence of footnotes.


(c)    Together with the financial statements required under Sections 5.01(a)
and (b), a compliance certificate in substantially the form of Exhibit H signed
by its chief financial officer showing the calculations necessary to determine
compliance with this Agreement (including without limitation all the
calculations specified in Exhibit H) and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof and the action the Company has taken, is taking, or proposes
to take in respect thereto (a “Compliance Certificate”).


(d)    As soon as possible and in any event within ten (10) days after receipt
by the Company, a copy of  any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Company, any of its Subsidiaries, or any other Person of any
Hazardous Material into the environment, and  any notice alleging any violation
of any Environmental Law by the Company or any of its Subsidiaries which, in
either case, could reasonably be expected to have a Material Adverse Effect.
    92



--------------------------------------------------------------------------------





(e)    Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished,
if not previously delivered to the Administrative Agent.
(f)    Promptly upon the filing thereof, copies of all annual, quarterly,
monthly or other regular reports which the Company or any of its Subsidiaries
files with the SEC, if not previously delivered to the Administrative Agent.


(g)    Promptly following any request therefor, a bonding report as of a date no
earlier than the last day of the fiscal quarter showing, as to all bonds to
which the Company or any Subsidiary is a party, the following:  the identity of
the principal, the identity of the obligee, a description of the applicable
project, the type of bond, the amount of the bond, the premium paid for the
bond, and the effective date and expiration date of the bond, and  such other
information regarding such bonds as reasonably requested by the Administrative
Agent or any Lender.


(h)    Within ninety (90) days after the end of the Company’s fiscal year,
financial projections for the Company and the Subsidiaries on a consolidated
basis, for the next fiscal year.


(i)    Promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and (y)
information and documentation reasonably requested by Administrative Agent or
any Lender for purpose of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.


Documents required to be delivered pursuant to Section 5.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date  on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at http://matrixservice.com/InvestorSECFiling.asp; or  on which such documents
are posted on the Company’s behalf on the SEC’s website; provided that: (x) the
Company shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Company to deliver such paper copies and (y) the
Company shall notify (which may be by facsimile or electronic mail) the
Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders thereof) of the posting of any such documents and provide to the
Administrative Agent (and the Administrative Agent shall promptly provide such
documents to the Lenders) by electronic mail electronic versions (i.e., soft
copies) of such documents.


SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)    the occurrence of any Default;


    93



--------------------------------------------------------------------------------



(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification;


(d)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and


(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be in writing and shall be
accompanied by a statement of a Financial Officer or other Authorized Officer of
the Company setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.


SECTION 5.03 Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.


SECTION 5.04 Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where  the validity or amount thereof is being
contested in good faith by appropriate proceedings,  the Company or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with Agreement Accounting Principles and  the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.05 Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to,  keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, and  maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, and the Company will furnish to any Lender upon
request full information as to all insurance carried. With respect to each
Mortgaged Property that is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a “special flood hazard
area” with respect to which flood insurance has been made available under Flood
Insurance Laws, the Company or its applicable Subsidiary has obtained and will
maintain, with financially sound and reputable insurance companies (except to
the extent that any
    94



--------------------------------------------------------------------------------



insurance company insuring the Mortgaged Property ceases to be financially sound
and reputable, in which case, the Company shall (or shall cause its applicable
to Subsidiary) to promptly replace such insurance company with a financially
sound and reputable insurance company), such flood insurance in such reasonable
total amount as the Administrative Agent and the Impacted Lender may from time
to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and promptly upon request of the Administrative Agent or the Impacted
Lender, will deliver to the Administrative Agent or the Impacted Lender, as
applicable, evidence of such compliance in form and substance reasonably
acceptable to the Administrative Agent and the Impacted Lender, including,
without limitation, evidence of annual renewals of such insurance.


SECTION 5.06 Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to audit,
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Company will, and will cause each of its
Subsidiaries to, maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as the Administrative Agent or any
Lender shall reasonably require.


SECTION 5.07 Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to fund working capital needs, Capital Expenditures,
Acquisitions, issuance of letters of credit and for general corporate purposes
of the Company and its Subsidiaries in the ordinary course of business. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support the working capital needs and general corporate obligations of the
Company and its Subsidiaries. The Borrowers will not request any Borrowing or
Letter of Credit, and each Borrower shall not use, and shall ensure that its
Subsidiaries and its and their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
    95



--------------------------------------------------------------------------------





SECTION 5.09 Additional Subsidiaries; Subsidiary Guarantors.


(a)    Within thirty (30) days after the date that any Person becomes a
Subsidiary, the Company shall provide notice to the Administrative Agent, which
notice shall be accompanied by a revised Schedule 3.13 prepared by the Company
and containing the information necessary to cause the representations and
warranties of the Company set forth in Section 3.13 of this Agreement to be true
and correct in all material respects on and as of the date of delivery thereof
to the Administrative Agent. Schedule 3.13 shall be replaced by any such revised
Schedule 3.13, and this Agreement shall be amended accordingly, upon approval of
such revised Schedule 3.13 by the Administrative Agent, notwithstanding any
contrary provision of this Agreement.


(b)    Subject to the time periods set forth below, the Company shall at all
times cause all Material Subsidiaries to be Subsidiary Guarantors.


(c)    Within forty-five (45) days (or such later period as may be agreed by the
Administrative Agent up to thirty (30) days after the end of such forty-five
(45) day period) after  the Company acquires or creates a new Subsidiary, to the
extent that such Subsidiary is a Material Subsidiary, or any Subsidiary ceases
to be an Immaterial Subsidiary, the Company shall cause such Subsidiary to
 become a Subsidiary Guarantor by delivering a duly executed supplement to the
applicable Subsidiary Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, grant a security interest in all
Collateral (subject to the exceptions set forth in the applicable Collateral
Documents) owned by such Subsidiary by delivering to the Administrative Agent a
duly executed supplement to the applicable Collateral Documents or such other
document as the Administrative Agent shall deem appropriate for such purpose and
comply with the terms of each applicable Collateral Document,  deliver to the
Administrative Agent such documents and certificates referred to in Section
4.01(b), (h), (i) and (l), in each case, as may be reasonably requested by the
Administrative Agent, to the extent its parent entity is a Credit Party and its
Equity Interests are certificated, deliver to the Administrative Agent such
original certificated Equity Interests and stock or other transfer power in
respect of such Equity Interests and  deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope reasonably satisfactory to the Administrative Agent.


(d)    If as of the end of any fiscal quarter, the total assets of the
Immaterial Subsidiaries that are not Subsidiary Guarantors exceed 10% of the
consolidated total assets of the Company and all of its Subsidiaries as of the
end of such fiscal quarter or  the consolidated revenues of the Immaterial
Subsidiaries that are not Subsidiary Guarantors for the three months ending on
the last day of such fiscal quarter exceed 10% of the consolidated total
revenues of the Company and all of its Subsidiaries for the same period, the
Company shall provide notice to the Administrative Agent concurrently with the
delivery of the financial statements and Compliance Certificate for such fiscal
quarter and, within forty-five (45) days after such notice, cause one or more
Immaterial Subsidiaries to become Subsidiary Guarantors and comply with the
other provisions of paragraph (c) above such that, after giving effect thereto,
both the total assets and consolidated revenues of all remaining Immaterial
Subsidiaries that are not Subsidiary
    96



--------------------------------------------------------------------------------



Guarantors are less than 10% of the consolidated total assets and consolidated
total revenues (calculated as of the end of, and for the three months ending on,
the last day of such fiscal quarter), respectively, of the Company and all of
its Subsidiaries.


SECTION 5.10 Collateral Records. The Company agrees to execute and deliver
promptly, and to cause each other Credit Party to execute and deliver promptly,
to the Administrative Agent, from time to time, solely for the Administrative
Agent’s convenience in maintaining a record of the Collateral, such written
statements and schedules as the Administrative Agent may reasonably require
designating, identifying or describing the Collateral. The failure by the
Company or any other Credit Party, however, to promptly give the Administrative
Agent such statements or schedules shall not affect, diminish, modify or
otherwise limit the Liens on the Collateral granted pursuant to the Collateral
Documents.


SECTION 5.11 Security Interests. The Company shall, and shall cause each other
Credit Party to, defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein. The Company
shall, and shall cause each other Credit Party to, comply with the requirements
of all state and federal laws in order to grant to the Administrative Agent
valid and perfected first priority security interests in the Collateral, with
perfection, in the case of any investment property or deposit account, being
effected by giving the Administrative Agent control of such investment property
or deposit account, rather than by the filing of a financing statement (under
the UCC or PPSA) with respect to such investment property. The Administrative
Agent is hereby authorized by the Company to file any financing statements
(under the UCC or PPSA) covering the Collateral, including any financing
statement describing the collateral as “all of the Debtor’s personal property”
or “all of the Debtor’s assets”, notwithstanding that such wording may be
broader in scope than the Collateral described in the applicable Collateral
Documents. The Company shall, and shall cause each other Credit Party to, do
whatever the Administrative Agent may reasonably request, from time to time, to
effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, financing statements (under the UCC or PPSA), fixture
filings and amendments, renewals and continuations thereof; cooperating with the
Administrative Agent’s representatives; keeping stock records; obtaining waivers
from landlords and mortgagees and from warehousemen and their landlords and
mortgagees; and, paying claims which might, if unpaid, become a Lien on any of
the Collateral. Without limitation of the foregoing, after the Effective Date
the Company shall, and shall cause each other Credit Party to, execute and
deliver  such modifications to the Mortgages, and  control agreements covering
any demand, time, savings, passbook, or other similar deposit account maintained
by the Company or any other Credit Party with any bank or other financial
institution, countersigned by such bank or financial institution, in each case,
as required by the Administrative Agent and in form acceptable to the
Administrative Agent. Notwithstanding the foregoing, the Administrative Agent
shall not enter into any Mortgage in respect of any real property acquired by
the Company or any of its Subsidiaries until the Administrative Agent has
received written confirmation from the Impacted Lender that flood insurance due
diligence and flood insurance compliance has been completed by the Impacted
Lender (such written confirmation not to be unreasonably conditioned, withheld
or delayed). If the Impacted Lender has not informed the Administrative Agent
and the Company of any outstanding flood diligence requirements by the date that
is thirty (30) days after the date on
    97



--------------------------------------------------------------------------------



which the Administrative Agent made available to the Lenders (which may be
delivered electronically) the following documents in respect of such real
property: a completed flood hazard determination from a third party vendor; if
such real property is located in a “special flood hazard area”, a notification
to the Company of that fact and (if applicable) notification to the Company that
flood insurance coverage is not available and evidence of the receipt by the
Company of such notice; and if such notice is required to be provided to the
Company and flood insurance is available in the community in which such real
property is located, evidence of required flood insurance with respect to any
such Mortgage, Impacted Lender will be deemed to have completed its flood
insurance due diligence and flood insurance compliance and to have consented to
such Mortgage.


SECTION 5.12 Canadian Benefit Plans. The Company shall perform, and shall cause
its Subsidiaries to perform, all obligations (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with each Canadian Benefit Plan and the funding media therefor; make,
and cause its Subsidiaries to make, all contributions and pay, and cause its
Subsidiaries to pay, all premiums required to be made or paid by it or them in
accordance with the terms of the plan and all applicable laws; and withhold, and
cause its Subsidiaries to withhold, by way of authorized payroll deductions or
otherwise collect and pay into the plan all employee contributions required to
be withheld or collected in accordance with the terms of the plan and all
applicable laws.


SECTION 5.13 Post-Closing Obligations. The Company shall  deliver or cause to be
delivered to the Administrative Agent each of the agreements, documents,
instruments or certificates described on Schedule 5.13, all in form and
substance satisfactory to the Administrative Agent;  perform each of the actions
described on Schedule 5.13 in a manner reasonably satisfactory to the
Administrative Agent and cause all such matters described in clauses (a) and (b)
to be completed within the time periods set forth opposite each such item or
action on such Schedule 5.13 (in each case, unless otherwise agreed by the
Administrative Agent).


ARTICLE VI
Negative Covenants


Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:


SECTION 6.01 Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:


(a)    the Obligations;


    98



--------------------------------------------------------------------------------



(b)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01, and extensions, renewals and replacements of any such Indebtedness that do
not increase the outstanding principal amount thereof;


(c)    Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary;
(d)    Capital Lease Obligations;


(e)    Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets other than Capital Lease Obligations,
and including any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that  such
Indebtedness is incurred or assumed prior to, contemporaneously with or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and  the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $2,500,000 at any time outstanding;


(f)    Indebtedness incurred by the Company or any Subsidiary denominated in
Korean Won in an aggregate principal amount not exceeding $5,000,000 at any time
outstanding; provided that the entire outstanding principal amount of such
Indebtedness is supported by one or more Letters of Credit at all times;


(g)    Indebtedness incurred by the Company that is subordinate in writing to
the Obligations on terms and conditions satisfactory to the Administrative Agent
or that is convertible into common stock of the Company, in each case, so long
as, at the time of and after giving effect thereto,  no Default or Event of
Default shall have occurred and be continuing and  the Company shall be in pro
forma compliance with the Leverage Ratio and the Fixed Charge Coverage Ratio;


(h)    other Indebtedness not described in subsections (a) through (g) above
 incurred by one or more Foreign Borrowers or Foreign Subsidiaries in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding, and
 incurred by the Company or any Subsidiary in an aggregate principal amount not
exceeding $5,000,000 at any time outstanding (excluding any Indebtedness
permitted by Section 6.01(h)(i));


(i)    Indebtedness of the Company or any Subsidiary in respect of Bonding
Obligations;


(j)    Guarantees of the Company or any Subsidiary in respect of Indebtedness of
the Company or any Subsidiary that is otherwise permitted under this Agreement;


(k)    Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management and other bank product
services (including purchase card services) or in connection with any automated
clearing-house transfers of funds;
    99



--------------------------------------------------------------------------------



provided that such Indebtedness shall be repaid in full within five (5) Business
Days of the incurrence thereof; and


(l)    Indebtedness of a Person existing on the date such Person becomes a
Subsidiary pursuant to a Permitted Acquisition; provided that  such Indebtedness
was not incurred in connection with, or in contemplation of, such Person
becoming a Subsidiary,  neither the Company nor any other Subsidiary (other than
such Person or such other Person that such Person merges with or acquires the
assets of such Person) shall have any liability or other obligation with respect
to such Indebtedness and  the aggregate principal amount of Indebtedness
permitted by this clause (l) shall not exceed $5,000,000 at any time
outstanding.


SECTION 6.02 Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a)    Permitted Encumbrances;


(b)    any Lien on any property or asset of the Company or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02; provided that
 such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and  such Lien shall secure only those obligations which it secures
on the Effective Date and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof;


(c)    Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that  such Liens secure Indebtedness
permitted by clause (e) of Section 6.01,  such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement,  the
Indebtedness secured thereby does not exceed one hundred percent (100%) of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not apply to any other property or assets of the Company
or any Subsidiary;


(d)    Liens relating to Capital Lease Obligations permitted by clause (d) of
Section 6.01;


(e)    in the case of any Subsidiary that is not a Wholly-Owned Subsidiary, any
purchase options, calls or similar rights set forth in its organizational
documents or any related joint venture or similar agreement; provided that in
any such case such purchase options, calls or similar rights are subordinated to
any Lien in favor of the Administrative Agent in a manner reasonably
satisfactory to the Administrative Agent;


(f)    Liens securing Indebtedness permitted by Section 6.01(h);


(g)    Liens securing the Obligations;


    100



--------------------------------------------------------------------------------



(h)    Liens on any account receivable or its proceeds in favor of that account
receivable’s purchaser pursuant to a sale or disposition permitted by Section
6.10; and


(i)    Liens on the property of any Subsidiary that are in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition; provided that
 such Liens secure Indebtedness permitted by Section 6.01(l),  such Liens are
not incurred in connection with, or in anticipation of, such Permitted
Acquisition,  such Liens do not apply to any property of the Company or any
other Subsidiary and such Liens secure only those obligation which they secure
on the date of such Permitted Acquisition.


SECTION 6.03 Fundamental Changes.


(a)    Except as set forth in Section 6.04(i), the Company will not, and will
not permit any Subsidiary to, merge into, or amalgamate, or consolidate with any
other Person, or permit any other Person to merge into, or amalgamate, or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing  any Subsidiary may merge, amalgamate or consolidate
into the Company in a transaction in which the Company is the surviving
corporation,  any Subsidiary may merge, amalgamate or consolidate into any other
Subsidiary in a transaction in which the surviving entity is a Subsidiary, and
 any Subsidiary may sell, transfer, lease or otherwise dispose of all its assets
to the Company or to another Subsidiary and subsequently liquidate or dissolve;
provided that  at least fifteen (15) days prior to the effectiveness of any of
the transactions described in (a)(i), (ii) and (iii) that involve a Material
Subsidiary, the Company shall provide to the Administrative Agent notice and a
description of the material provisions of such transaction, and  prior to the
effectiveness of any such transaction, the Company shall provide to the
Administrative Agent all documents, agreements and instruments that
Administrative Agent shall request relating to the Liens against property of any
Subsidiary and the perfection thereof.


(b)    The Company will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (including without limitation Equity Interests
in any Subsidiaries), whether now owned or hereafter acquired, except sales of
inventory and obsolete or unneeded equipment in the ordinary course of business,
 sales or dispositions of accounts receivable permitted by Section 6.10, and
 other sales, transfers, leases or other dispositions of assets that, together
with all other assets of the Company and its Subsidiaries previously leased,
sold or disposed of under this Section 6.03(b)(iii) during the twelve-month
period ending with the month in which any such transfer, lease, sale or other
disposition occurs, do not have a fair market value, as reasonably determined by
the Board of Directors of the Company, in excess of $20,000,000; provided that
the Company may sell, transfer, lease or otherwise dispose of assets that,
together with all other assets of the Company and its Subsidiaries previously
leased, sold or disposed of under this Section 6.03(b)(iii) during the
twelve-month period ending with the month in which any such transfer, lease,
sale or other disposition occurs, have a fair market value, as so determined, in
excess of $20,000,000 so long as 100% of the net cash proceeds of such sale,
transfer, lease or other disposition are reinvested into the Company and its
Subsidiaries within 180 days thereafter.


    101



--------------------------------------------------------------------------------



(c)    The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and/or any one or more of its Subsidiaries on the
Effective Date and businesses substantially related or incidental thereto (it
being understood that the Company and its Subsidiaries may expand their existing
engineering services, construction services, fabrication services and/or repair
and maintenance services businesses into additional market segments or
industries and augment their existing technology and expertise).


(d)    The Company will not change its fiscal year.


SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, make or permit
any Acquisition, make or permit to exist any loans or advances to any other
Person, Guarantee any obligations of any other Person, or make or permit to
exist any investment or any other interest in any other Person, except:


(a)    Permitted Investments;


(b)    investments by the Company existing on the Effective Date in the capital
stock of its Subsidiaries;


(c)    loans, capital contributions or advances made by the Company to any
Subsidiary and made by any Subsidiary to the Company or any other Subsidiary, to
the extent made in the ordinary course of business consistent with past
practices;


(d)    Guarantees constituting Indebtedness permitted by Section 6.01;


(e)    Guarantees of the Company or any Subsidiary in respect of obligations
(other than obligations constituting Indebtedness) of the Company or any
Subsidiary, made in the ordinary course of business consistent with past
practices;


(f)    advances to officers, directors and employees of the Company for travel,
entertainment, relocation and analogous ordinary business purposes in an
aggregate amount not to exceed $1,000,000 at any time outstanding;


(g)    investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(h)    investments in Joint Ventures; provided that no Default or Event of
Default is in existence at the time thereof or would exist after giving effect
thereto,  the Company is in compliance on a pro forma basis after giving effect
to the making of such investment, with the covenants set forth in Section 6.12
and Section 6.13 and  the aggregate amount of investments in Joint Ventures
shall not exceed $20,000,000 outstanding at any time; and
    102



--------------------------------------------------------------------------------





(i)    Acquisitions, subject to satisfaction of the following conditions:


(i)    no Default or Event of Default is in existence at the time of the
consummation of the proposed Acquisition or would exist after giving effect
thereto,
(ii)    all representations and warranties contained in this Agreement and in
the other Loan Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties were made on and
as of the date of such proposed Acquisition (both before and after giving effect
thereto) except to the extent limited to a specific prior date or incorrect as a
result of transactions permitted under the Loan Documents,


(iii)    the proposed Acquisition is not a hostile or contested Acquisition and
is not opposed by the board of directors (or equivalent governing body) of the
Person being acquired or the Person transferring the subject business unit or
ongoing business,


(iv)    in the case of an Acquisition that entails a merger, consolidation or
other combination with another Person, the Company or one of its Wholly-Owned
Subsidiaries is the surviving entity (or, in the case of a merger, consolidation
or other combination involving a Wholly-Owned Subsidiary, the surviving entity
complies with Section 5.09 to the extent required),


(v)    the applicable Permitted Acquisition Notice (described below) reflects
that after giving effect to the consummation of such proposed Acquisition  the
Leverage Ratio would be less than 2.00 to 1.00 on a pro forma basis as of the
last day of the fiscal quarter immediately prior to such proposed Acquisition
(with the Leverage Ratio adjusted to take into account the financial impact of
such proposed Acquisition as if such Acquisition had occurred prior to, and the
Person or property acquired pursuant to such Acquisition had been owned by the
Company or one or more of its consolidated Subsidiaries throughout, the entire
calculation period prior to the date as of which such calculation is being made)
and  the unused aggregate Revolving Commitments would be equal to at least 50%
of the aggregate Revolving Commitments at such time,


(vi)    the Company shall have given the Administrative Agent written notice at
least five (5) Business Days prior to consummation of such proposed Acquisition
(each of such notices, a “Permitted Acquisition Notice”), which notice shall
 contain a brief description of the proposed Acquisition (including the
aggregate consideration to be paid in connection therewith) and the proposed
closing date thereof,  be accompanied by a Compliance Certificate that includes
calculations showing the Company’s compliance with the condition set forth above
in clause (v)(A) above and compliance on a pro forma basis as of the last day of
the fiscal quarter immediately prior to such proposed Acquisition with the
covenant contained in Section 6.13 after giving effect to the consummation of
such proposed Acquisition (and for purposes of calculating such financial
covenant, such calculation shall be adjusted to take into account the financial
impact of such proposed Acquisition as if such Acquisition had occurred prior
to, and the
    103



--------------------------------------------------------------------------------



Person or property acquired pursuant to such Acquisition had been owned by the
Company or one or more of its consolidated Subsidiaries throughout, the entire
calculation period prior to the date as of which such calculation is being
made),  be accompanied by pro forma consolidated financial statements of the
Company after giving effect to such Acquisition (adjusted as set forth above in
clause (B)) and, if such Acquisition is of a Person, such Person’s historical
financial statements (to the extent available) and  include an officer’s
certificate executed by a Financial Officer of the Company, certifying as to
compliance with the requirements of this Section 6.04(i),


(vii)    promptly upon request following delivery of the Permitted Acquisition
Notice, the Company shall have provided the Administrative Agent and each of the
Lenders with such additional information as the Administrative Agent shall have
reasonably requested, and


(viii)    if such Acquisition entails the acquisition of the Equity Interests of
a Person, the Acquisition is structured so that such Person shall become a
Subsidiary and, to the extent required pursuant to Section 5.09(c), the Company
shall cause the provisions of said Section 5.09(c) to be satisfied in respect of
such new Subsidiary.


The consummation of each Acquisition shall be deemed to be a representation and
warranty by the Borrowers that all conditions thereto have been satisfied and
that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder.


SECTION 6.05 Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except  Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and  Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Subsidiary.


SECTION 6.06 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except  the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock,  Subsidiaries may declare and pay dividends ratably
with respect to their Equity Interests, the Company may make Restricted Payments
pursuant to and in accordance with stock incentive plans, employee stock
purchase plans or other benefit plans for management or employees of the Company
and its Subsidiaries,  the Company may declare and pay cash dividends on its
capital stock or make other distributions during any fiscal year up to an amount
which, when added to all other dividends and distributions paid pursuant to this
clause (d) during such fiscal year, does not exceed fifty percent (50%) of
cumulative net income of the Company for such fiscal year to date, and  the
Company may make Restricted Payments for the purpose of repurchasing Equity
Interests of the Company under the existing share buyback plan, as it may be
amended from time to time, or
    104



--------------------------------------------------------------------------------



under any other share buyback plan approved from time to time by the Company’s
board of directors, in an aggregate amount not to exceed $30,000,000 in any
calendar year; provided in all cases of clauses (a) through (e), inclusive,
above that no Default or Event of Default shall exist before or after giving
effect to such Restricted Payment, including, for the avoidance of doubt, any
Default under Sections 6.12 or 6.13 after giving effect to such Restricted
Payment.


SECTION 6.07 Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except  in the ordinary course of business at prices and on terms
and conditions either not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties or upon
fair and reasonable terms consistent with past practices by the Company or such
Subsidiary (provided that transfers that occur solely for tax-related purposes
from the Company to Subsidiary or from Subsidiary to Subsidiary shall be
permitted), and  any Restricted Payment permitted by Section 6.06.


SECTION 6.08 Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon  the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or  the
ability of any Subsidiary to pay dividends or other Distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that  the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement,  the foregoing
shall not apply to restrictions and conditions existing on the Effective Date
identified on Schedule 6.08 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition),  the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,  clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and  clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts entered into in the ordinary course of
business restricting the assignment thereof.


SECTION 6.09 Amendments to Agreements. The Company will not, and will not permit
any Subsidiary to, amend or terminate any agreement or contract if such
amendment or termination could reasonably be expected to cause a Material
Adverse Effect.


SECTION 6.10 Sale of Accounts. The Company will not, and will not permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except as follows:


    105



--------------------------------------------------------------------------------



(a)    the Company and any Subsidiary may sell an account receivable if each of
the following conditions are satisfied with respect to that account receivable:
the purchaser of the account receivable is a Lender or a Lender’s Affiliate, the
account receivable is sold pursuant to a “put” option or other similar
arrangement providing the Company or its Subsidiary (as applicable) the
exclusive ability to sell or not sell the account receivable, at its option, the
purchase price for the account receivable is not less than 100% of its face
value (such face value calculated without discount or offset), and the sale is
made pursuant to documentation acceptable in form and content in all respects to
the Administrative Agent in its sole discretion, including, if required by the
Administrative Agent, an intercreditor or other similar agreement between the
Administrative Agent and the applicable purchaser; and


(b)    the Company and any Subsidiary may sell or otherwise dispose of, to any
Person, up to $25,000,000 of accounts receivable during any 12-month period
pursuant to any agreement or arrangement not described in Section 6.10(a) above,
if the purchase price for the account receivable is not less than 96% of its
face value (such face value calculated without discount or offset) and the sale
or disposition, and all documentation needed to evidence such sale or
disposition is otherwise acceptable in all respects to the Administrative Agent
in its sole discretion, including, if required by the Administrative Agent, an
intercreditor or other similar agreement between the Administrative Agent and
the applicable purchaser.


SECTION 6.11 Sale and Leaseback Transactions. Except for the sale and leaseback
of assets sold as permitted by Section 6.03(b)(iii), the Company will not, and
will not permit any Subsidiary to, become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, that  the
Company or any Subsidiary has sold or transferred or is to sell or transfer to
any other Person or  the Company or any Subsidiary intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Company or any Subsidiary to any Person in connection
with such lease.


SECTION 6.12 Leverage Ratio. The Company will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to exceed 3.00 to 1.00.


SECTION 6.13 Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its fiscal quarters,
to be less than 1.25 to 1.00.


SECTION 6.14 Employee Pension Benefit Plan; Canadian Pension Plans.


(a)    The Company shall not (and shall not allow any Subsidiary to) adopt any
employee pension benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Company or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” which has established or maintained such plan, or is otherwise the
employer in relation to it as described and defined in Section 3(5) of ERISA.
    106



--------------------------------------------------------------------------------





(b)    The Company shall not (and shall not allow any Subsidiary to) establish
or maintain a Canadian Pension Plan.


ARTICLE VII
Events of Default


SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:


(a)    the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b)    the Borrowers shall fail to pay any interest on any Loan, any
reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;


(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to any
Borrower’s existence), or Section 5.08 or in Article VI;


(e)    the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of (x) ten (10) days in the case of Section 5.01 or Section 5.05(b) and
(y) thirty (30) days in all other cases, in the case of (x) and (y) after the
earlier of  notice thereof from the Administrative Agent to the Borrowers (which
notice will be given at the request of any Lender) and  the date on which
Company has actual knowledge of such failure;


(f)    the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of
    107



--------------------------------------------------------------------------------



notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
or application shall be filed seeking  liquidation, reorganization or other
relief in respect of the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or  the
appointment of a receiver, interim receiver, receiver and manager, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of the assets of the Company and its
Subsidiaries, and, in any such case, such proceeding, petition or application
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)    the Company or any Subsidiary shall  voluntarily commence any proceeding
or file any petition or application seeking liquidation, reorganization,
arrangement with its creditors or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect,  consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding, petition or application described in clause
(h) of this Article,  apply for or consent to the appointment of a receiver,
interim receiver, receiver and manager, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of the property of the Company and its Subsidiaries,  file an
answer admitting the material allegations of a petition or application filed
against it in any such proceeding,  make a general assignment for the benefit of
creditors or  take any action for the purpose of effecting any of the foregoing;


(j)    the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k)    one or more judgments or orders shall be rendered against the Company,
any Subsidiary or any combination thereof that shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, either  for the payment of money in an aggregate amount in
excess of $10,000,000 (or the Equivalent Amount in currencies other than U.S.
Dollars) in excess of insurance coverage or  for nonmonetary relief which could
reasonably be expected to have a Material Adverse Effect, or  any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment or order;


(l)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;


    108



--------------------------------------------------------------------------------



(m)    the Company or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the release by the Company, any of its
Subsidiaries or any other Person of any Hazardous Materials into the environment
which results in remediation liability in excess of $10,000,000 (or the
Equivalent Amount in currencies other than U.S. Dollars) not covered by
insurance or indemnified by any third party;


(n)    the occurrence of any “default” under any Loan Document (other than this
Agreement) or the breach of any of the terms or provisions of any Loan Document
(other than this Agreement), which default or breach continues beyond any period
of grace therein provided;


(o)    except as a result of actions taken which are mergers, consolidations,
liquidations, dispositions or dissolutions that are not prohibited by Section
6.03, any Subsidiary Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue, terminate, or to assert the invalidity
or unenforceability of any such Subsidiary Guaranty, or any Subsidiary Guarantor
shall fail to comply with any of the terms or provisions of any such Subsidiary
Guaranty to which it is a party, or any Subsidiary Guarantor shall deny that it
has any further liability under any such Subsidiary Guaranty to which it is a
party, or shall give notice to such effect;


(p)    any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as to equipment which has become obsolete or which is
otherwise permitted to become released under the terms of any Collateral
Document; or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Credit Party shall fail
to comply with any term or provision of any Collateral Document that relates to
the perfection of a security interest and such failure is not cured within
thirty (30) days after the earlier of  Administrative Agent or any Lender
provides the Company notice of such failure or  the date on which the Company
becomes aware of such failure;


(q)    a Change in Control shall occur; or


(r)    any event or condition occurs that results in any Surety taking
possession of any Collateral with a book value in excess of $25,000,000 or
exercising any other rights or remedies as a secured party with respect to
Collateral with a book value in excess of $25,000,000 if such action continues
for a period of fifteen (15) Business Days after the earlier of (A) the
Administrative Agent’s delivery of written notice thereof to the Company and (B)
the date an Authorized Officer of the Company or any Subsidiary first obtains
knowledge thereof;


then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may (and at the
request of the Required Lenders shall), by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in
    109



--------------------------------------------------------------------------------



whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Revolving Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.


SECTION 7.02 Cash Collateral. In addition to the remedies contained in Section
7.01, upon the occurrence and during the continuance of an Event of Default, the
Borrowers shall pay to the Administrative Agent cash collateral in such amounts
and at such times as contemplated by Section 2.06(k).


ARTICLE VIII
The Administrative Agent


SECTION 8.01 Authorization and Action.


(a)    Each Lender and the Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and the Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
the Issuing Bank hereby grants to the Administrative Agent any required powers
of attorney to execute and enforce any Collateral Document governed by the laws
of such jurisdiction on such Lender’s or the Issuing Bank’s behalf. Without
limiting the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents.


(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided,
    110



--------------------------------------------------------------------------------



however, that the Administrative Agent shall not be required to take any action
that the Administrative Agent in good faith believes exposes it to liability
unless the Administrative Agent receives an indemnification and is exculpated in
a manner satisfactory to it from the Lenders and the Issuing Bank with respect
to such action or is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.


(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:


(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby; and


(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;
    111



--------------------------------------------------------------------------------





(d)    None of any Co-Syndication Agent, any Co-Documentation Agent or any
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.


(e)    In case of the pendency of any proceeding with respect to any Credit
Party under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any reimbursement
obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:


(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under Sections
2.12, 2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and


(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, and each Issuing to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders or the Issuing Bank, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.


(f)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Company or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Secured Party, whether or not a
party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.


    112



--------------------------------------------------------------------------------



SECTION 8.02 Administrative Agent’s Reliance, Limitation of Liability, Etc. (a)
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or omitted to be taken by such party, the Administrative
Agent or any of its Related Parties under or in connection with this Agreement
or the other Loan Documents (x) with the consent of or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Credit Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (including, for the avoidance of doubt, in
connection with the Administrative Agent’s reliance on any Electronic Signature
transmitted by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page) or for any failure of
any Credit Party to perform its obligations hereunder or thereunder.


(b)    The Administrative Agent shall be deemed not to have knowledge of any
notice of any of the events or circumstances set forth or described in Section
5.02 unless and until written notice thereof stating that it is a “notice under
Section 5.02” in respect of this Agreement and identifying the specific clause
under said Section is given to the Administrative Agent by the Borrower, or
notice of any Default or Event of Default unless and until written notice
thereof (stating that it is a “notice of Default” or a “notice of an Event of
Default”) is given to the Administrative Agent by the Company, a Lender or the
Issuing Bank. Further, the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into any statement, warranty or
representation made in or in connection with any Loan Document, the contents of
any certificate, report or other document delivered thereunder or in connection
therewith, the performance or observance of any of the covenants, agreements or
other terms or conditions set forth in any Loan Document or the occurrence of
any Default or Event of Default, the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, the satisfaction of any condition set forth in Article
IV or elsewhere in any Loan Document, other than to confirm receipt of items
(which on their face purport to be such items) expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent, or the creation, perfection or
priority of Liens on the Collateral. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not be liable for, or be responsible
for any Liabilities, costs or expenses suffered by the Company, any Subsidiary,
any Lender or the Issuing Bank as a result of, any determination of the
Revolving Credit Exposure, any of the component amounts thereof or any portion
thereof attributable to each Lender or the Issuing Bank.


    113



--------------------------------------------------------------------------------



(c)    Without limiting the foregoing, the Administrative Agent may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, may rely on the Register to the extent
set forth in Section 9.04(b), may consult with legal counsel (including counsel
to the Company), independent public accountants and other experts selected by
it, and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, makes no warranty or representation to any Lender or the Issuing Bank
and shall not be responsible to any Lender or the Issuing Bank for any
statements, warranties or representations made by or on behalf of any Credit
Party in connection with this Agreement or any other Loan Document, in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and shall be entitled to rely on, and shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon,
any notice, consent, certificate or other instrument or writing (which writing
may be a fax, any electronic message, Internet or intranet website posting or
other distribution) or any statement made to it orally or by telephone and
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof).


SECTION 8.03 Posting of Communications.


(a)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).


(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Bank and the Borrowers
acknowledge and agree that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Bank and the Company hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.


    114



--------------------------------------------------------------------------------



(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
CREDIT PARTY, ANY LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


(d)    Each Lender and the Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and Issuing Bank agrees to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or Issuing Bank’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may
be sent to such email address.


(e)    Each of the Lenders, each of the Issuing Bank and the Borrowers agree
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s generally
applicable document retention procedures and policies.


(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or the Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.


    115



--------------------------------------------------------------------------------



SECTION 8.04 The Administrative Agent Individually. With respect to its
Revolving Commitment, Loans (including Swingline Loans), Letter of Credit
Commitments and Letters of Credit, the Person serving as the Administrative
Agent shall have and may exercise the same rights and powers hereunder and is
subject to the same obligations and liabilities as and to the extent set forth
herein for any other Lender or the Issuing Bank, as the case may be. The terms
“Issuing Banks”, “Lenders”, “Required Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity as a Lender, Issuing Bank or as one of the Required
Lenders, as applicable. The Person serving as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, the Borrowers, any
Subsidiary or any Affiliate of any of the foregoing as if such Person was not
acting as the Administrative Agent and without any duty to account therefor to
the Lenders or the Issuing Bank.


SECTION 8.05 Successor Administrative Agent.


(a)    The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Company, whether
or not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In either case, such appointment shall be subject to the prior written
approval of the Company (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.


(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any
    116



--------------------------------------------------------------------------------



Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Collateral Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that all payments required to be
made hereunder or under any other Loan Document to the Administrative Agent for
the account of any Person other than the Administrative Agent shall be made
directly to such Person and all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and the Issuing Bank. Following the effectiveness
of the Administrative Agent’s resignation from its capacity as such, the
provisions of this Article and Section 9.03, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.


SECTION 8.06 Acknowledgements of Lenders and Issuing Banks. (a) Each Lender and
the Issuing Bank represents and warrants that the Loan Documents set forth the
terms of a commercial lending facility, it is engaged in making, acquiring or
holding commercial loans and in providing other facilities set forth herein as
may be applicable to such Lender or the Issuing Bank, in each case in the
ordinary course of business, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument (and each Lender and the Issuing
Bank agrees not to assert a claim in contravention of the foregoing), it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Syndication Agent, any Co-Documentation Agent or any other Lender or the
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder and it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender or the Issuing
Bank, and either it, or the Person exercising discretion in making its decision
to make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger any Syndication Agent, any Co-Documentation
Agent or any other Lender or the Issuing Bank, or any of the Related Parties of
any of the foregoing, and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it
    117



--------------------------------------------------------------------------------



shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.


(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.


SECTION 8.07 Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Obligations, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Secured Parties in accordance with
the terms thereof.


(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of any Cash Management Agreement the obligations under
which constitute Obligations and no Swap Agreement the obligations under which
constitute Obligations, will create (or be deemed to create) in favor of any
Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Credit
Party under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of any Cash
Management Agreement or Swap Agreement, as applicable, shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.


(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Credit
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Secured Party for any failure to monitor
or maintain any portion of the Collateral.


SECTION 8.08 Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner
    118



--------------------------------------------------------------------------------



purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale thereof conducted under the provisions
of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of the
Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Credit Party is subject, or at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, the Administrative Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, each of the Secured Parties’ ratable interests in the
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, the Administrative Agent shall be authorized to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Obligations which were
credit bid, interests, whether as equity, partnership interests, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and to
the extent that Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of Obligations credit bid by the acquisition vehicle
or otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata with their original interest in such Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Obligations shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Obligations of each Secured
Party are deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
    119



--------------------------------------------------------------------------------



submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.


SECTION 8.09 Certain ERISA Matters. Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Company or any other Credit
Party, that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Revolving Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Commitments and
this Agreement,


(iii)    such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement, the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and to the best knowledge
of such Lender, the requirements of subsection (a) of Part I of PTE 84-14 are
satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Commitments and this Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such
    120



--------------------------------------------------------------------------------



Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent, or any Arranger ,any
Syndication Agent, any Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).


(c)    The Administrative Agent, and each Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof may receive interest or other payments with
respect to the Loans, the Letters of Credit, the Revolving Commitments, this
Agreement and any other Loan Documents may recognize a gain if it extended the
Loans, the Letters of Credit or the Revolving Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Revolving Commitments by such Lender or may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


ARTICLE IX
Miscellaneous


SECTION 9.01 Notices.


(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, electronic mail or through an Approved
Electronic Platform (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:


(i)    if to the Company or any other Borrower, to Matrix Service Company,
Attention 5100 E. Skelly Drive, Suite 500, Tulsa, Oklahoma 74135, Attention:
Kevin S. Cavanah; Telephone (918) 838-8832; Fax: (918) 838-8810; Email:
kcavanah@matrixservicecompany.com; with a copy to Matrix Service Company,
Attention 5100 E. Skelly Drive, Suite 500, Tulsa, Oklahoma 74135, Attention:
Mike McMahon; Telephone (918) 838-8832; Fax: (918) 624-2555; Email:
mmcmahon@matrixservicecompany.com; with a copy to Conner & Winters, LLC, 4000
One Williams Center, Tulsa, Oklahoma 74172, Attention; Mark D. Berman; Telephone
(918) 586-8961; Fax: (918) 586-8661; Email: mberman@cwlaw.com;
    121



--------------------------------------------------------------------------------





(ii)    if to the Administrative Agent, or JPMorgan Chase Bank, N.A. as the
Issuing Bank or Swingline Lender in respect of Loans or Letters of Credit in
U.S. Dollars or Canadian Dollars, to JPMorgan Chase Bank, N.A., 10 S. Dearborn,
Floor L2, Chicago, Illinois 60603, Attention: Ashley Goad; Telephone (312)
732-2467; Fax: (844) 235-1788; Email: CLS.CAD.Chicago@jpmorgan.com;


(iii)    if to the Administrative Agent or JPMorgan Chase Bank, N.A. as the
Issuing Bank in respect of Loans or Letters of Credit in Foreign Currencies
(other than Canadian Dollars), to J.P. Morgan Europe, Loan and Agency Group, 25
Bank Street, Canary Wharf, London E14 5JP, Telephone +44 (0) 20 7742 1000; Fax:
+44 (0) 20 7777 2360, E-Fax: 12016395145@tls.ldsprod.com; Email:
loan_and_agency_london@jpmorgan.com;


(iv)    if to the Administrative Agent in respect of any other matter, to
JPMorgan Chase Bank, N.A., 210 Park Ave, Ste 2725, Floor 27, Oklahoma City,
Oklahoma 73102-8606, Attention: Michael Mattson; Telephone (918) 586-5088; Fax
(918) 586-5474; Email: michael.mattson@chase.com; and JPMorgan Chase Bank, N.A.,
210 Park Ave, Ste 2725, Floor 27, Oklahoma City, Oklahoma 73102-8606, Attention:
Ryan Kirk; Telephone: (405) 231-6218; Fax: (405) 231 6758; Email:
ryan.kirk@chase.com;


(v)    if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire; and


(vi)    if to Wells Fargo Bank, N.A. as an Issuing Bank, to 401 N. Research
Pkwy, Winston-Salem, North Carolina 27101, Attention: Standby L/C Department
(Telecopy No. 1-844-879-2898); Email: standbycustomercare@wellsfargo.com.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)    Notices and other communications to the Company, any Credit Party, the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
Approved Electronic Platforms pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


    122



--------------------------------------------------------------------------------



(c)    Unless the Administrative Agent otherwise prescribes,  notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and  notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.


SECTION 9.02 Waivers; Amendments.


(a)    No failure or delay by the Administrative Agent, the Issuing Banks or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrowers therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Banks may have had notice or
knowledge of such Default at the time.


(b)    Subject to Section 2.14(b), (d) and (e) and Section 9.02(c) below,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the written consent of the Required Lenders; provided
that no such agreement shall  increase the Revolving Commitment of any Lender
without the written consent of such Lender,  reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender affected
thereby,  postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Revolving Commitment, without the written
consent of each Lender affected thereby,  change Section 2.18(b) or (c) in a
manner that would alter the sharing of payments required thereby, without the
written consent of each Lender,  change any of the provisions of this Section or
the definition of “Required Lenders” or any other
    123



--------------------------------------------------------------------------------



provision hereof specifying the number or percentage of the Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender,  release any
Borrower from its Guarantee under Article X, release any Subsidiary Guarantor
from any Subsidiary Guaranty or release the Liens on a substantial part of the
Collateral except in accordance with the terms of any Loan Document, in each
case, without the written consent of each Lender or  amend the definition of
“Foreign Currency” to add a new currency or permit any non-U.S. Person to become
a “Foreign Borrower” hereunder, in each case, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Banks or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, each Issuing Bank or the Swingline Lender, as the case may
be; and provided further that no such agreement shall amend or modify the
provisions of Section 2.06 without the prior written consent of the
Administrative Agent and each Issuing Bank.


(c)    If the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.


SECTION 9.03 Expenses; Limitation of Liability; Indemnity; Etc.


(a)    Expenses. The Borrowers shall pay  all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated),  all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and  all out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    Limitation of Liability. To the extent permitted by applicable law the
Borrowers and each Credit Party shall not assert, and the Borrowers and each
Credit Party hereby waives, any claim against the Administrative Agent, any
Arranger, any Syndication Agent, any Co-Documentation Agent the Issuing Bank and
any Lender, and any Related Party of any of the foregoing Persons (each such
Person being called a “Lender-Related Person”) for any Liabilities
    124



--------------------------------------------------------------------------------



arising from the use by others of information or other materials (including,
without limitation, any personal data) obtained through telecommunications,
electronic or other information transmission systems (including the Internet),
and no party hereto shall assert, and each such party hereby waives, any
Liabilities against any other party hereto, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that, nothing in this Section 9.03(b) shall
relieve the Borrowers and each Credit Party of any obligation it may have to
indemnify an Indemnitee, as provided in Section 9.03(c), against any special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party.


(c)    Indemnity. The Borrowers shall indemnify the Administrative Agent, each
Arranger, each Syndication Agent, each Co-Documentation Agent the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all Liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of  the execution or delivery of this Agreement, any other Loan Document,
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby,  any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit),  any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries, or  any
actual or prospective Proceeding relating to any of the foregoing, whether or
not such Proceeding is brought by the Company or any other Credit Party or its
or their respective equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such Liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (B) result from a claim brought by the
Company or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Company or such Credit Party has obtained a final and nonappealable
judgement in its favor on such claim as determined by a court of competent
jurisdiciton. This Section 9.03(c) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.


(d)    Lender Reimbursement. Each Lender severally agrees to pay any amount
required to be paid by the Borrowers under paragraphs (a), (b) or (c) of this
Section 9.03 to the Administrative Agent, the Issuing Bank and each Swingline
Lender, and each Related Party of any of the foregoing Persons (each, an
“Agent-Related Person”) (to the extent not reimbursed by
    125



--------------------------------------------------------------------------------



the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Applicable Percentage in effect on the
date on which such payment is sought under this Section (or, if such payment is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Applicable Percentage immediately prior to such date), from and against any and
all Liabilities and related expenses, including the fees, charges and
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent-Related Person in any way relating to or arising out of the Revolving
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such
Agent-Related Person under or in connection with any of the foregoing; provided
that the unreimbursed expense or Liability or related expense, as the case may
be, was incurred by or asserted against such Agent-Related Person in its
capacity as such; provided further that no Lender shall be liable for the
payment of any portion of such Liabilities, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from such Agent-Related Person’s gross
negligence, willful misconduct or breach in bad faith of such Agent-Related
Person’s obligations hereunder or any other Loan Document.  The agreements in
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.


(e)    Payments. All amounts due under this Section 9.03 shall be payable not
later than five (5) days after written demand therefor.


SECTION 9.04 Successors and Assigns.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that  the Borrowers may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and  no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment (if any) and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:


    126



--------------------------------------------------------------------------------



(A)    the Company, provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof; provided, further that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender immediately prior to giving effect to such assignment;
and


(C)    the Issuing Bank and the Swingline Lender.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans of any Class, the amount of
the Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than the lesser of  $5,000,000 or  the remaining amount of the assigning
Lender’s Revolving Commitment (calculated as of the date of such assignment), if
any, and outstanding Loans, unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;


(B)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Revolving Commitments or Loans;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (1) an Assignment and Assumption, or (2) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500;


(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

    127



--------------------------------------------------------------------------------



(E)    the assignee shall deliver to the Administrative Agent, the Withholding
Agent and/or the Company, as applicable, any documentation required by
subsections (f) or (g) of Section 2.17; and


(F)    no assignment shall be made to a natural person (or a holding company,
investment vehicle or trust for, or owned or operated for the primary benefit
of, a natural person), the Company or any of the Company’s Affiliates or
Subsidiaries or to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof.


For the purposes of this (b), the term “Approved Fund” has the following
meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.15, Section 2.16, Section 2.17, and Section 9.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
    128



--------------------------------------------------------------------------------





(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(d)
or Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.


(c)    (i) Any Lender may, without the consent or notice to of the Borrowers,
the Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that  such Lender’s obligations under this Agreement shall remain
unchanged,  such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and  the Borrowers, the
Administrative Agent, the Issuing Bank and the other the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16, and
Section 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender, or a non-resident of Canada for purposes of the ITA in the case of any
participation of rights and/or obligations with respect to a Canadian Borrower,
shall not be entitled to the benefits of Section 2.17 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
    129



--------------------------------------------------------------------------------



agrees, for the benefit of the Borrowers, to comply with Section 2.17(e) as
though it were a Lender.


(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Revolving Commitments,
Loans, Letters of Credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Revolving Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05 Disclosure. The Borrowers and each Lender hereby  acknowledge and
agree that  one or more Affiliates of JPMorgan Chase are or may become direct or
indirect equity investors in the Company, and  JPMorgan Chase and/or its
Affiliates from time to time may hold other investments in, make other loans to
or have other relationships with the Company, and  waive any liability of
JPMorgan Chase or such Affiliate to the Company or any Lender, respectively,
arising out of or resulting from such investments, loans or relationships other
than liabilities arising out of the gross negligence or willful misconduct of
JPMorgan Chase or its Affiliates, in each case, as determined by a court of
competent jurisdiction by final and non-appealable judgment.


SECTION 9.06 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and
    130



--------------------------------------------------------------------------------



effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Revolving Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Revolving Commitments or the
termination of this Agreement or any provision hereof.


SECTION 9.07 Counterparts; Integration; Effectiveness; Electronic Execution.


(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.


(b)    Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by telecopy, emailed pdf.
or any other electronic means that reproduces an image of an actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement, such other Loan Document or such Ancillary Document, as
applicable. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to this Agreement, any other Loan Document and/or
any Ancillary Document shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in any electronic form (including
deliveries by telecopy, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page), each of which shall
be of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent and pursuant to procedures approved by it;
provided, further, without limiting the foregoing, to the extent the
Administrative Agent has agreed to accept any Electronic Signature, the
Administrative Agent
    131



--------------------------------------------------------------------------------



and each of the Lenders shall be entitled to rely on such Electronic Signature
purportedly given by or on behalf of the Borrowers or any other Credit Party
without further verification thereof and without any obligation to review the
appearance or form of any such Electronic Signature and upon the request of the
Administrative Agent or any Lender, any Electronic Signature shall be promptly
followed by a manually executed counterpart. Without limiting the generality of
the foregoing, the Borrowers and any other Credit Party hereby agrees that, for
all purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders, the Borrowers and the Credit
Parties, Electronic Signatures transmitted by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page and/or any electronic images of this Agreement, any other Loan Document
and/or any Ancillary Document shall have the same legal effect, validity and
enforceability as any paper original, the Administrative Agent and each of the
Lenders may, at its option, create one or more copies of this Agreement, any
other Loan Document and/or any Ancillary Document in the form of an imaged
electronic record in any format, which shall be deemed created in the ordinary
course of such Person’s business, and destroy the original paper document (and
all such electronic records shall be considered an original for all purposes and
shall have the same legal effect, validity and enforceability as a paper
record), waives any argument, defense or right to contest the legal effect,
validity or enforceability of this Agreement, any other Loan Document and/or any
Ancillary Document based solely on the lack of paper original copies of this
Agreement, such other Loan Document and/or such Ancillary Document,
respectively, including with respect to any signature pages thereto and waives
any claim against any Lender-Related Person for any Liabilities arising solely
from the Administrative Agent’s and/or any Lender’s reliance on or use of
Electronic Signatures and/or transmissions by telecopy, emailed pdf. or any
other electronic means that reproduces an image of an actual executed signature
page, including any Liabilities arising as a result of the failure of the
Borrowers and/or any Credit Party to use any available security measures in
connection with the execution, delivery or transmission of any Electronic
Signature.


SECTION 9.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.09 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Bank or any such Affiliate to or for the credit or
the account of the Borrowers against any of and all the obligations of the
Borrowers now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Issuing Bank or such Affiliate, irrespective of
whether or not such Lender, the Issuing Bank or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations
    132



--------------------------------------------------------------------------------



may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or the Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off,  all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.20(f)
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank and the Lenders, and the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and each Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.


SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process.


(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of Oklahoma.


(b)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any United States federal
court or Oklahoma state court sitting in Tulsa, Oklahoma, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or any of their properties in the courts of any
jurisdiction.


(c)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


    133



--------------------------------------------------------------------------------



SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.13 Confidentiality.

(a)    Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed  to its and its Affiliates’ and Approved
Funds’ directors, officers, employees and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),  to the
extent requested by any regulatory authority,  to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,  to
any other party to this Agreement,  in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder,  subject to an agreement containing
provisions substantially the same as those of this Section, to  any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or  any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations,  with the consent of the Borrowers or  to
the extent such Information  becomes publicly available other than as a result
of a breach of this Section or  becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrowers. For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrowers; provided that, in the case of information
received from the Borrowers after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
    134



--------------------------------------------------------------------------------





(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.13(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.


SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.15 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Company,
for itself and the other Credit Parties, acknowledges and agrees that:   the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Lenders, on the other hand,  the Company has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and  the Company is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents;   each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Company or any of its Affiliates, or any other Person
and  no Lender has any obligation to the Company or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and  each of the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its Affiliates, and no Lender has any obligation to disclose any of such
interests to the Company or its Affiliates. To the fullest extent permitted by
law, the Company, for itself and the other Credit Parties, hereby waives and
releases any claims that it may have against each of the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
    135



--------------------------------------------------------------------------------





SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.


SECTION 9.17 Judgment Currency Conversion.


(a)    The obligations of the Borrowers or any of the other Credit Parties
hereunder and under the other Loan Documents to make payments in U.S. Dollars or
in Foreign Currencies, as the case may be (the “Obligation Currency”), shall not
be discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Administrative Agent’s quoted rate of exchange
prevailing, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).


(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Credit Parties each covenant and agree to pay, or cause to be paid,
such additional amounts, if any (but in any event not a lesser amount), as may
be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.


(c)    Any amount due from a Credit Party under this Section 9.17 shall be due
as a separate debt and shall not be affected by judgment being obtained for any
other amounts due under or in respect of any of the Loan Documents.


(d)    For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.


SECTION 9.18 MIRE Events. Each of the parties to this Agreement acknowledges and
agrees that, if there are any Mortgaged Properties, any increase, extension or
renewal of any of the Revolving Commitments or Loans (but excluding any
continuation or conversion of
    136



--------------------------------------------------------------------------------



Borrowings, the making of any Revolving Loans or Swingline Loans or the
issuance, renewal or extension of Letters of Credit) shall be subject to (and
conditioned upon) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgaged Properties as
required by Flood Insurance Law and as otherwise reasonably required by the
Administrative Agent and Impacted Lender and the Administrative Agent shall have
received written confirmation from the Impacted Lender that flood insurance due
diligence and flood insurance compliance has been completed by the Impacted
Lender (such written confirmation not to be unreasonably withheld, conditioned
or delayed).


SECTION 9.19 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


SECTION 9.20 Limitation of Liability of Foreign Borrowers. Notwithstanding
anything to the contrary contained in this Agreement or in any other Loan
Document, the parties agree that no Foreign Borrower shall be liable for any
obligation of the Company or any Domestic Subsidiary arising under or with
respect to the Loan Documents,  the Company shall be liable for all of the
obligations of each Credit Party arising under or with respect to the Loan
Documents and none of the Administrative Agent, the Issuing Bank nor any Lender,
nor any Affiliate thereof, may setoff and apply any deposits of a Foreign
Borrower or any other obligations at the time owing to or for the credit of the
account of any Foreign Borrower by the Administrative Agent, the Issuing Bank,
such Lender or Affiliate thereof, against any or all of the obligations of the
Company.


    137



--------------------------------------------------------------------------------



SECTION 9.21 Amendment and Restatement. This Agreement constitutes an amendment
and restatement of the Existing Credit Agreement, effective from and after the
Effective Date. The execution and delivery of this Agreement shall not
constitute a novation of any loans or letters of credit owing to or issued by
the Lenders, the Issuing Bank or the Administrative Agent under the Existing
Credit Agreement. On the Effective Date, the credit facilities described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in their entirety by the credit facilities described herein, and all loans and
other obligations of the Borrowers outstanding as of the Effective Date under
the Existing Credit Agreement shall be deemed to be Loans and Obligations
outstanding under the credit facility described herein without any further
action by any Person, except that the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Loans, together with any Loans funded on the Effective Date, reflect the
respective Revolving Commitments of the Lenders hereunder.


SECTION 9.22 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed by each other Credit Party to honor
all of its obligations hereunder in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 9.22 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.22 or otherwise
hereunder voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until all Obligations shall have been indefeasibly paid in full, the Revolving
Commitments shall have terminated or expired and all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank have been made) shall have terminated
or expired. Each Qualified ECP Guarantor intends that this Section 9.22
constitute, and this Section 9.22 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


SECTION 9.23 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in
    138



--------------------------------------------------------------------------------



or under such Supported QFC and such QFC Credit Support, and any rights in
property securing such Supported QFC or such QFC Credit Support) from such
Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.


ARTICLE X
BORROWER GUARANTEES


SECTION 10.01 Guarantee of the Company.


In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that, except for
any consent of the Company which is expressly required pursuant to this
Agreement, the due and punctual payment of such Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Obligation.


The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by the failure of the Administrative Agent or
any Lender to assert any claim or demand or to enforce any right or remedy
against any Credit Party under the provisions of this Agreement, any other Loan
Document or otherwise, any extension or renewal of any of the Obligations, any
rescission, waiver, amendment or modification of, or release from, any of the
terms or provisions of this Agreement, or any other Loan Document or agreement,
any default, failure or delay, willful or otherwise, in the performance of any
of the Obligations or  any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of the Company
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of the Company to subrogation.


The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any
    139



--------------------------------------------------------------------------------



Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.


In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or such Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon.


Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Bank
and the Lenders.


Nothing shall discharge or satisfy the liability of the Company under this
Section 10.01 except the full performance and payment of the Obligations.


SECTION 10.02 Guarantee of the Foreign Borrowers.


In order to induce the Lenders to extend credit to the other Foreign Borrowers
hereunder, each Foreign Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of each other Foreign Borrower. Each Foreign
Borrower further agrees that, except for any consent of such Foreign Borrower
which is expressly required pursuant to this Agreement, the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.


Each Foreign Borrower waives presentment to, demand of payment from and protest
to any other Borrower of any of the Obligations of any Foreign Borrower, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Foreign Borrowers hereunder shall not be
affected by (a) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any right or remedy against any Credit Party
under the provisions of this Agreement, any other Loan Document or otherwise,
(b) any extension or renewal of any of the Obligations, (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement, (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations or (e) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of any Foreign
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of any Foreign Borrower
to subrogation.
    140



--------------------------------------------------------------------------------





Each Foreign Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, or any Obligation of any Foreign Borrower is
rescinded or must otherwise be restored by the Administrative Agent or any
Lender upon the bankruptcy or reorganization of any Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Foreign Borrower by virtue hereof, upon the failure of any Foreign Borrower to
pay any Obligation of such Foreign Borrower when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Foreign Borrower hereby promises to and will, upon receipt of
written demand by the Administrative Agent or any Lender, forthwith pay, or
cause to be paid, to the Administrative Agent or such Lender in cash an amount
equal to the unpaid principal amount of any Obligations of any other Foreign
Borrowers then due, together with accrued and unpaid interest thereon.


Upon payment by any Foreign Borrower of any sums as provided above, all rights
of such Foreign Borrower against any other Foreign Borrower arising as a result
thereof by way of right of subrogation or otherwise shall in all respects be
subordinated and junior in right of payment to the prior indefeasible payment in
full of all the Obligations owed by such Foreign Borrower to the Administrative
Agent, the Issuing Banks and the Lenders.


Nothing shall discharge or satisfy the liability of any Foreign Borrower under
this Section 10.02 except the full performance and payment of the Obligations of
all Foreign Borrowers.


SECTION 10.03    Limitation on Foreign Guarantees.


Notwithstanding any other provisions of the Loan Documents, no Loan to the
Company or other obligation of the Company or any Domestic Subsidiary under this
Agreement or under any Loan Document may be, directly or indirectly,  guaranteed
by a Foreign Borrower or a Foreign Subsidiary,  secured by any assets of any
Foreign Borrower or Foreign Subsidiary (including any stock held directly or
indirectly by a Foreign Borrower or Foreign Subsidiary) or  secured by a pledge
in excess of 65% of the stock (measured by the total combined voting power of
the issued and outstanding voting stock) of a Foreign Borrower or Foreign
Subsidiary. The Guarantee granted pursuant to this Article X does not apply to
any liability to the extent that it would result in such Guarantee constituting
unlawful financial assistance within the meaning of sections 678 or 679 of the
English Companies Act 2006.


[END OF TEXT]
    141



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed the Agreement effective as of the date first
above written.


BORROWERS:


MATRIX SERVICE COMPANY, a Delaware
corporation, MATRIX SERVICE CANADA
ULC, an Alberta unlimited liability corporation,
MATRIX SME CANADA ULC, a Nova Scotia
unlimited liability company, MATRIX NORTH
AMERICAN CONSTRUCTION LTD., an Ontario
corporation, and MATRIX INTERNATIONAL
HOLDING COMPANY LIMITED, a private
company formed under the laws of England and Wales


By: /s/ Kevin S. Cavanah
Name: Kevin S. Cavanah
Title: Vice President or Treasurer or Director




Signed by
MATRIX APPLIED TECHNOLOGIES
PTY LTD (ACN 089 397 982)
in accordance with section 127 of the
Corporations Act 2001 by two directors:




/s/ Jeffrey Heath             
Signature of director                        


/s/ Kevin S. Cavanah
Signature of director
    142



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT, ISSUING BANK,
SWINGLINE LENDER AND LENDER:


JPMORGAN CHASE BANK, N.A.




By: /s/ Michael Mattson
Name: Michael Mattson
Title: Authorized Signer
    143



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH




By: /s/ M. N. Tam
Name: M. N. Tam
Title: Authorized Officer
    144



--------------------------------------------------------------------------------



CO-SYNDICATION AGENT, ISSUING BANK
AND LENDER


WELLS FARGO BANK, N.A.


By: /s/ Dan Hughes
Name: Dan Hughes
Title: VP
    145



--------------------------------------------------------------------------------



CO-SYNDICATION AGENT AND LENDER:


BANK OF MONTREAL


By: /s/ Helen Alvarez-Hernandez
Name: Helen Alvarez-Hernandez
Title: Managing Director






By: /s/ Michael Gift
Name: Michael Gift
Title: Managing Director, Chicago Branch






By: /s/ Tom Woolgar
Name: Tom Woolgar
Title: Managing Director, on behalf of Bank of Montreal, London Branch, UK






By: /s/ Scott Matthews
Name: Scott Matthews
Title: Managing Director, on behalf of Bank of Montreal, London Branch, UK
    146



--------------------------------------------------------------------------------



CO-SYNDICATION AGENT AND LENDER:


BANK OF AMERICA, N.A.


By: /s/ Scott Blackman
Name: Scott Blackman
Title: SVP






BANK OF AMERICA, N.A.
(CANADA BRANCH), as Lender


By: /s/ Medina Sales de Andrade
Name: Medina Sales de Andrade
Title: Vice President
    147



--------------------------------------------------------------------------------



CO-DOCUMENTATION AGENT AND
LENDER:


BOKF, N.A. dba BANK OF OKLAHOMA


By: /s/ Paul Johnson
Name: Paul Johnson
Title: Senior Vice President
    148



--------------------------------------------------------------------------------



LENDER:


COMMERCE BANK


By: /s/ Stephen Elias
Name: Stephen Elias
Title: Assistant Vice President










    149

